EXHIBIT 10.50

10.50 - CEG 2015 Performance-Based

Stock-Payable Restricted Share Units

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

CORPORATE EXECUTIVE GROUP

2015 PERFORMANCE-BASED STOCK-PAYABLE

RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name] AWARD GRANT DATE:    February 13, 2015 SHARE UNITS:    [Whole
number of share units]

 

 

 

  1. Definitions.

Certain terms used in this Corporate Executive Group 2015 Performance-Based
Stock-Payable Restricted Share Units Award Agreement (the “Agreement” or “Award
Agreement”) are defined in Section 15 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

 

  2. Performance RSUs with Related Dividend Equivalents Award.

Pursuant to the Plan and subject to the terms and conditions of the Award
Agreement, PNC grants to the Grantee named above (“Grantee”) a Share-denominated
award opportunity of restricted share units (“Performance RSUs”) of the number
of share units set forth above, together with the opportunity to receive related
dividend equivalents to the extent provided herein (“Dividend Equivalents”),
payable in cash, with respect to those share units (together, the “Award”). The
Award is subject to acceptance by Grantee in accordance with Section 18 and is
subject to the terms and conditions of the Award Agreement, including service,
conduct and other conditions, corporate performance, risk performance and other
adjustments, and forfeiture provisions, and to the Plan.

 

-1-



--------------------------------------------------------------------------------

  3. Terms of Award.

For the purpose of determining service, conduct and other conditions,
performance and other adjustments, forfeitures, and other conditions and
provisions applicable to each portion of the Performance RSUs and related
Dividend Equivalents under the Award Agreement, the Award is divided into four
installments or tranches.

This includes the provisions set forth in Section 4 related to Dividend
Equivalents and the provisions set forth in Sections 5, 6 and 7 relating to
(1) specified service conditions and service-related forfeiture provisions,
(2) specified conduct-related and other forfeiture, adjustment and suspension
provisions, (3) specified annual corporate performance and other conditions,
annual formulaic risk performance conditions (the first risk metric), and annual
risk performance reviews, review criteria and conditions (the second risk
metric), and (4) performance-related adjustment provisions that subject the
award payout size of each tranche that remains outstanding and satisfies the
other applicable conditions for vesting of that tranche to three separate annual
performance factors related to that tranche’s performance year: (a) one
formulaic factor for specified corporate performance that may result in an
upward or downward payout size adjustment ranging from 125.00% to 75.00%,
(b) one formulaic risk performance factor for the first risk metric that cannot
result in an upward payout size adjustment but where the factor may be either
100.00% (i.e., no downward payout size adjustment of that tranche for the first
risk metric) or 0.00% (i.e., cancellation of that tranche for risk performance
with respect to the first risk metric), and (c) another risk performance factor
related to risk performance reviews for the second risk metric that cannot
result in an upward payout size adjustment but where the risk performance factor
may be 100.00% (i.e., no downward payout size adjustment of that tranche for the
second risk metric) or may be a risk performance factor of less than 100.00%
ranging down to 0.00% (i.e., a downward adjustment of the award payout size of
the tranche for that year, up to the potential for full cancellation of a
tranche for a risk performance factor for that tranche related to the second
risk metric of 0.00%).

The four Performance RSUs and related Dividend Equivalents tranches (each, a
“Tranche”), together with the performance year that relates to each such
Tranche, are set forth below:

 

  •   one-fourth of the Share Units (rounded down to the nearest whole unit) are
in the first tranche and will relate to 2015 corporate and risk performance
(“2015 Tranche” or “First Tranche”);

 

  •   one-third of the remaining Share Units (rounded down to the nearest whole
unit) are in the second tranche and will relate to 2016 corporate and risk
performance (“2016 Tranche” or “Second Tranche”);

 

-2-



--------------------------------------------------------------------------------

  •   one-half of the remaining Share Units (rounded down to the nearest whole
unit) are in the third tranche and will relate to 2017 corporate and risk
performance (“2017 Tranche” or “Third Tranche”); and

 

  •   the remainder of the Share Units are in the fourth tranche and will relate
to 2018 corporate and risk performance (“2018 Tranche” or “Fourth Tranche”).

Performance RSUs and Dividend Equivalents are not transferable. The Performance
RSUs and related Dividend Equivalents are subject to forfeiture and adjustment
until vesting and are subject to upward or downward corporate performance
adjustment and to downward risk performance and other adjustment from the
initial number of share units, or share units to which they relate in the case
of Dividend Equivalents, all in accordance with the terms of the Award
Agreement.

Performance RSUs that are not forfeited pursuant to the service requirements or
conduct or other provisions of Section 5 will be performance-adjusted in
accordance with the corporate and risk performance adjustment provisions of
Sections 6 and 7. If such performance-adjusted Performance RSUs are not
cancelled as a result of the risk performance adjustments and satisfy the
service requirements and other conditions for vesting and vest in accordance
with the terms of Section 8, then they will be settled and paid out, generally
in shares of PNC common stock, all pursuant to and in accordance with the terms
of Section 9.

Dividend Equivalents will be accrued and will be subject to the same forfeiture,
performance-adjustment, and vesting conditions as the Performance RSUs to which
they relate. Outstanding performance-adjusted Dividend Equivalents that vest in
accordance with Section 8 will be paid out in cash at the same time that their
related outstanding vested Performance RSUs are settled and paid out, all in
accordance with the terms of Section 9.

Performance RSUs that are forfeited by Grantee pursuant to and in accordance
with the service, conduct or other provisions of Section 5, or that are subject
to a full downward risk performance adjustment (that is, for any Tranche, if
either of the risk performance metrics results in an annual performance factor
for that metric for that Tranche of 0.00% in accordance with the risk
performance adjustment provisions of Sections 6 and 7), will be cancelled,
together with the Dividend Equivalents that relate to those Performance RSUs,
and therefore shall terminate, without payment of any consideration by PNC.

 

  4. Dividend Equivalents.

The Dividend Equivalents portion of a Tranche represents the opportunity to
receive a payout in cash of an amount equal to the cash dividends that would
have been paid, without interest or reinvestment, between the Award Grant Date
and the vesting date for that Tranche on the number of shares of PNC common
stock determined as

 

-3-



--------------------------------------------------------------------------------

specified below had such shares been issued and outstanding shares on the Award
Grant Date and thereafter through the vesting date for that Tranche. The
specified number for purposes of the preceding sentence will be the number equal
to the number of outstanding corporate and risk performance-adjusted number of
share units that become Payout Share Units (as defined in Section 7) and vest in
accordance with Section 8 with respect to the related Performance RSUs in that
same Tranche, if any.

Dividend Equivalents are subject to the same service requirements, conduct and
other conditions, forfeiture events, corporate and risk performance-based and
other payout size adjustments, and vesting conditions as the Performance RSUs to
which they relate, all as set forth in Sections 5, 6, 7 and 8. Dividend
Equivalents will not vest, be settled and paid unless and until their related
Performance RSUs vest, are settled, and are paid out. Outstanding accrued
performance-adjusted Dividend Equivalents that so vest and settle will be paid
in cash in accordance with Section 9.

 

  5. Forfeiture Provisions: Termination Upon Failure to Meet Applicable Service,
Conduct or Other Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. The Award will terminate with respect to
any Tranche or Tranches or specified portion thereof, as the case may be, of
Performance RSUs and related Dividend Equivalents upon forfeiture and
cancellation of such Tranche or Tranches, or specified portion thereof, of
Performance RSUs and related Dividend Equivalents pursuant to the terms and
conditions of this Section 5, and neither Grantee nor any successors, heirs,
assigns or legal representatives of Grantee will thereafter have any further
rights or interest in either the Performance RSUs or the related Dividend
Equivalents evidenced by the Award Agreement with respect to that Tranche or
those Tranches, or specified portion thereof, as applicable.

5.2 Forfeiture Upon Failure to Meet Service Requirements. If, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements set forth in this Section 5 with respect to one or more
Tranches of Performance RSUs and related Dividend Equivalents, then all
outstanding Performance RSUs that have so failed to meet such service
requirements, together with the Dividend Equivalents related to such Tranche or
Tranches of Performance RSUs, will be forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC as of Grantee’s Termination Date (as
defined in Section 15).

5.3 Service Requirements. Grantee will meet the service requirements with
respect to the Performance RSUs and related Dividend Equivalents, or applicable
Tranche thereof if so specified, if Grantee meets the conditions of any of the
subclauses below. If more than one of the following subclauses is applicable
with respect to those Performance RSUs and related Dividend Equivalents, Grantee
will have met the service requirements for such Performance RSUs and related
Dividend Equivalents upon the first to occur of such conditions.

 

-4-



--------------------------------------------------------------------------------

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 1st, 2nd, 3rd, or 4th anniversary of
the Award Grant Date, as the case may be, with respect to the First, Second,
Third, or Fourth Tranche of the Performance RSUs and related Dividend
Equivalents, as applicable.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause (as defined in Section 15.6) and where Grantee’s
termination of employment as of such date qualifies as a Retirement (as defined
in Section 15) (a “Qualifying Retirement”).

 

  (iv) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause and where Grantee’s employment was terminated as of such
date by the Corporation by reason of Grantee’s Disability (as defined in
Section 15) (a “Qualifying Disability Termination”).

 

  (v) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was terminated as of such date by
the Corporation and such termination is an Anticipatory Termination (as defined
in Section 15) (a “Qualifying Anticipatory Termination”).

 

  (vi) Grantee continues to be an employee of the Corporation, including any
successor entity (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business and/or assets of the
Corporation, after a Change of Control (as defined in Section 15), and where
Grantee’s employment with the Corporation is terminated thereafter without Cause
(as defined in Section 15.3) or Grantee leaves employment with the Corporation
thereafter for Good Reason.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation (i) for Cause (as defined in
Section 15.6) prior to the 4th anniversary of the Award Grant Date and prior to
a Change of Control, if any, or (ii) for Cause (as defined in Section 15.3)
after a Change of Control and prior to the 4th anniversary of the Award Grant
Date, then all then outstanding unvested Performance RSUs, together with all
accrued Dividend Equivalents related to such then outstanding unvested
Performance RSUs, will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC as of Grantee’s Termination Date.

 

-5-



--------------------------------------------------------------------------------

(b) Detrimental Conduct. At any time prior to the date that such Performance
RSUs and related Dividend Equivalents vest in accordance with Section 8 or
expire unvested or are cancelled pursuant to other provisions of the Award
Agreement, Performance RSUs and related Dividend Equivalents, or specified
portion thereof, will be forfeited by Grantee to PNC and cancelled, without
payment of any consideration by PNC, on the date and to the extent that PNC
determines in its sole discretion to so cancel all or a specified portion of the
Performance RSUs and related Dividend Equivalents on the basis of its
determination that Grantee has engaged in Detrimental Conduct as set forth in
Section 15.13, whether such determination is made during the period of Grantee’s
employment with the Corporation or after Grantee’s Termination Date; provided,
however, that (i) no determination that Grantee has engaged in Detrimental
Conduct may be made on or after the date of Grantee’s death (other than with
respect to a Tranche, if any, that does not vest immediately upon death), and
Detrimental Conduct will not apply to conduct by or activities of successors to
the Performance RSUs and related Dividend Equivalents by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) no determination
that Grantee has engaged in Detrimental Conduct may be made between the time PNC
enters into an agreement providing for a Change of Control and the time such
agreement either terminates or results in a Change of Control, other than where
such determination is based on or resulting from Grantee having committed
Detrimental Conduct as described in Section 15.13(b) or in Section 15.13(c); and
(iii) no determination that Grantee has engaged in Detrimental Conduct may be
made after the occurrence of a Change of Control, other than where such
determination is based on or resulting from Grantee having committed Detrimental
Conduct as described in Section 15.13(b) or in Section 15.13(c).

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Performance RSUs and related Dividend Equivalents or any portion thereof are
still outstanding and have not yet vested, the Compensation Committee or other
PNC Designated Person (each as defined in Section 15) may determine that the
vesting of those Performance RSUs and related Dividend Equivalents shall be
suspended.

Any such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

 

-6-



--------------------------------------------------------------------------------

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement; and

(3) Grantee’s death.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Performance RSUs, together with all related Dividend
Equivalents, to the extent that such Performance RSUs and related Dividend
Equivalents or any portion thereof are still outstanding, will, upon such
occurrence, be automatically forfeited by Grantee to PNC, will not vest or be
eligible to vest, and will be cancelled without payment of any consideration by
PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2) or (3) above, then vesting of those Performance RSUs and related
Dividend Equivalents shall proceed in accordance with Sections 5, 6, 7 and 8, as
applicable. No interest shall be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Performance RSUs and related Dividend
Equivalents shall be subject to rescission, cancellation or recoupment, in whole
or in part, if and to the extent so provided under PNC’s Incentive Compensation
Adjustment and Clawback Policy, as in effect from time to time with respect to
the Award, or any other applicable clawback, adjustment or similar policy in
effect on or established after the Award Grant Date and to any clawback or
recoupment that may be required by applicable law or regulation.

 

  6. Performance Conditions and Related Annual Performance Factors.

Performance RSUs and related Dividend Equivalents are subject to corporate and
risk performance conditions and adjustments, all as set forth in the Award
Agreement unless and until amended prospectively by the Compensation Committee.

All determinations made by the Compensation Committee or otherwise by PNC
hereunder shall be made in its sole discretion and shall be final, binding and
conclusive for all purposes on all parties, including without limitation
Grantee.

6.1 Corporate Performance Condition and Related Annual Performance Factor. Each
Tranche of the Award will be subject to an Annual Corporate Performance Factor
that relates to corporate performance for the performance year applicable to
that Tranche as set forth in Section 3 (e.g., for the First Tranche, also
referred to as the 2015 Tranche, the applicable corporate performance relates to
corporate performance for

 

-7-



--------------------------------------------------------------------------------

calendar year 2015). The Annual Corporate Performance Factor for a Tranche could
range from 75.00% to 125.00% based on the corporate performance metric, as
described below.

The corporate performance metric for this Award is total shareholder return for
the performance year that relates to the given Tranche. For purposes of this
measurement, total shareholder return performance (“TSR Performance”) will mean
the total shareholder return (i.e., price change plus reinvestment of dividends)
on PNC common stock for the applicable calendar year assuming an investment on
the first day of the year is held through the last day of the applicable year
and using, as the beginning and ending prices for purposes of that calculation,
the closing price on the last trading day of the preceding year and on the last
trading day of the applicable year, respectively. TSR Performance will be
calculated to two places to the right of the decimal, rounded to the nearest
one-hundredth with 0.005 being rounded upward to 0.01.

PNC will present information to the Compensation Committee with respect to PNC’s
level of TSR Performance for a given performance year following the end of that
calendar year. The process of certification of the level of PNC’s TSR
Performance with respect to a given performance year will generally occur in
late January or early February after the applicable year-end date.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement, a Qualifying Disability Termination, or a Qualifying
Anticipatory Termination) and there has not been a Change of Control and Grantee
has not died, the Annual Corporate Performance Factor with respect to an
applicable outstanding Tranche will be 100.00% plus or minus (as applicable) the
positive or negative TSR Performance of PNC for the year that relates to that
Tranche up to a maximum of 25 percentage points in either direction, such that
the Annual Corporate Performance Factor will be no less than 75.00% and no more
than 125.00%.

For example, if PNC’s TSR Performance for 2016 is 10.16% and Grantee is still an
employee of the Corporation as of the 2nd anniversary of the Award Grant Date in
February 2017 (or Grantee’s employment with the Corporation ceased prior to that
time by reason of a Qualifying Retirement or a Qualifying Disability
Termination) and there has not been a Change of Control and Grantee has not
died, then the Annual Corporate Performance Factor for 2016 would be 110.16%.
If, in the same example, PNC’s TSR Performance for 2016 were negative 10.16%,
the Annual Corporate Performance Factor for that year would be 89.84%.

For circumstances where Grantee dies while still an employee of the Corporation
or following a Qualifying Retirement, a Qualifying Disability Termination, or a
Qualifying Anticipatory Termination, or where there is a Change of Control, the
Annual Corporate Performance Factor with respect to an applicable outstanding
Tranche will be determined as set forth in Section 6.4 below.

 

-8-



--------------------------------------------------------------------------------

6.2 First Risk Performance Condition and Related Annual Performance Factor. Each
Tranche of the Award will also be subject to an Annual Tier 1 Risk-Based
Performance Factor that relates to risk performance under the Tier 1 Risk-Based
Performance Metric (also sometimes referred to as the first risk performance
metric), as specified below, for the performance year applicable to that Tranche
(e.g., for the First Tranche, also referred to as the 2015 Tranche, the
applicable risk performance relates to risk performance for calendar year 2015).
The Annual Tier 1 Risk-Based Performance Factor for a Tranche could be either
100.00% or 0.00% based on the first risk performance metric, as described below.

The first risk performance metric for this Award, the Tier 1 Risk-Based
Performance Metric, is whether PNC has, as of the applicable performance
measurement date for that Tranche, met or exceeded the required Tier 1
risk-based capital ratio established by PNC’s primary Federal bank holding
company regulator for well-capitalized institutions as then in effect and
applicable to PNC.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement, a Qualifying Disability Termination, or a Qualifying
Anticipatory Termination) and there has not been a Change of Control and Grantee
has not died, the applicable performance measurement date for a Tranche for
purposes of this first risk performance metric will be the year-end date of the
applicable performance year for that Tranche (as specified in the first
paragraph of this Section 6.2 above). For example, for the Second Tranche, the
specified Tier 1 risk-based capital ratio will be the ratio as of December 31,
2016, except as otherwise provided in Section 6.4 below where applicable under
the circumstances.

The process of certification of the level of PNC’s performance with respect to
the Tier 1 Risk-Based Performance Metric will occur as soon as practicable after
the applicable performance measurement date (in the case of determinations made
in standard circumstances pursuant to this Section 6.2, after the applicable
year-end date). PNC will present information to the Compensation Committee with
respect to (1) the minimum specified Tier 1 risk-based capital ratio PNC is
required to achieve in order to meet the required Tier 1 risk-based capital
ratio established by PNC’s primary Federal bank holding company regulator for
well-capitalized institutions as then in effect and applicable to PNC and
(2) the applicable Tier 1 risk-based capital ratio achieved by PNC with respect
to the Tranche, which will be based on PNC’s publicly reported financial results
for the period ending on the applicable performance measurement date. In
standard circumstances, this will generally be the public release of earnings
results for PNC’s fourth quarter that occurs after the year-end measurement
date, so that the Compensation Committee will be able to make its determination
in late January or early February following the applicable performance year-end.

In the standard circumstances, the Annual Tier 1 Risk-Based Performance Factor
for a Tranche will be 100.00% if, as of the applicable performance measurement
date for that Tranche, PNC has met or exceeded the required Tier 1 risk-based
capital ratio

 

-9-



--------------------------------------------------------------------------------

established by PNC’s primary Federal bank holding company regulator for
well-capitalized institutions as then in effect and applicable to PNC. If PNC
has not met or exceeded such required ratio, the Annual Tier 1 Risk-Based
Performance Factor for that Tranche will be 0.00%.

If the Annual Tier 1 Risk-Based Performance Factor with respect to a given
performance year is 0.00%, the Tranche that relates to that performance year,
including all outstanding Performance RSUs in that Tranche together with the
Dividend Equivalents related to such Performance RSUs, has failed to meet this
risk performance condition, is no longer eligible for vesting, and will be
forfeited by Grantee to PNC and cancelled without payment of any consideration
by PNC, effective as of the certification date of such results.

If the Annual Tier 1 Risk-Based Performance Factor with respect to a given
performance year is 100.00%, this will reflect no downward adjustment for
performance with respect to this risk metric for that performance year.

For circumstances where Grantee dies while still an employee of the Corporation
or following a Qualifying Retirement, a Qualifying Disability Termination, or a
Qualifying Anticipatory Termination, or where there is a Change of Control, the
Annual Tier 1 Risk-Based Performance Factor with respect to an applicable
outstanding Tranche will be determined as set forth in Section 6.4 below.

6.3 Second Risk Performance Condition and Related Annual Performance Factor.

(a) Annual Risk Review Performance Factor. Each Tranche of the Award will also
be subject to an Annual Risk Review Performance Factor that relates to risk
performance under the second risk performance condition, as specified below, for
the performance year applicable to that Tranche (e.g., for the First Tranche,
also referred to as the 2015 Tranche, the applicable risk performance relates to
risk performance for calendar year 2015).

The Annual Risk Review Performance Factor for a Tranche could range from
100.00%, reflecting no downward adjustment for performance with respect to this
risk metric for that performance year, to an Annual Risk Review Performance
Factor reflecting a downward adjustment to a specified percentage amount for
this Factor, to an Annual Risk Review Performance Factor of 0.00%, reflecting
full cancellation of the applicable Tranche for risk performance with respect to
this risk metric, all as further provided in this Section 6.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement, a Qualifying Disability Termination, or a Qualifying
Anticipatory Termination) and there has not been a Change of Control and Grantee
has not died, the Annual Risk Review Performance Factor with respect to an
applicable outstanding Tranche will be determined as follows.

 

-10-



--------------------------------------------------------------------------------

(1) If an Annual Risk Performance Review is not required with respect to the
performance year that relates to the applicable Tranche by the Risk Performance
Review Criteria set forth in Section 6.3(c) below as applicable for that
performance year, then the Annual Risk Review Performance Factor for that
Tranche will be 100.00%, effective as of the date it is determined that an
Annual Risk Performance Review will not be conducted with respect to that
performance year.

(2) If an Annual Risk Performance Review is triggered by the provisions of
Section 6.3(c) and is conducted, as set forth in Section 6.3(b) below, with
respect to the performance year that relates to the applicable Tranche, then the
Annual Risk Review Performance Factor for that Tranche will be as determined by
the Compensation Committee as part of such review, effective as of the
Compensation Committee determination date, and will be in the range of 100.00%
down to 0.00%.

(3) If the Compensation Committee-determined Annual Risk Review Performance
Factor with respect to a given performance year is 0.00%, the Tranche that
relates to that performance year, including all outstanding Performance RSUs in
that Tranche together with the Dividend Equivalents related to such Performance
RSUs, has failed to meet this risk performance condition, is no longer eligible
for vesting, and will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC, effective as of the Compensation Committee
determination date.

For circumstances where Grantee dies while still an employee of the Corporation
or following a Qualifying Retirement, a Qualifying Disability Termination, or a
Qualifying Anticipatory Termination, or where there is a Change of Control, the
Annual Risk Review Performance Factor with respect to an applicable outstanding
Tranche will be determined as set forth in Section 6.4 below.

(b) Annual Risk Performance Review. In general, while the Award is outstanding
an Annual Risk Performance Review will be conducted with respect to any
performance year for which such review is triggered as set forth in
Section 6.3(c) below. Any such determination in accordance with Section 6.3(c)
that an Annual Risk Performance Review will be conducted with respect to a given
performance year will generally be made shortly after the close of the
applicable performance year, but no later than the 45th day following the close
of such year.

When an Annual Risk Performance Review is required by Section 6.3(c) with
respect to a given completed performance year, either by action of the
Compensation Committee or because the specific performance metric-based review
trigger is met, or a combination thereof, such review will be conducted shortly
after the close of such calendar performance year but no later than the end of
the first quarter following such close.

 

-11-



--------------------------------------------------------------------------------

As part of such review, the Compensation Committee will consider whether, in its
discretion, downward adjustment for risk performance with respect to the
applicable performance year would be appropriate as applied to Grantee and, if
so, will reflect such adjustment in the Annual Risk Review Performance Factor
that will apply to the Tranche of Grantee’s Performance RSUs and related
Dividend Equivalents that relates to that performance year. An Annual Risk
Review Performance Factor as determined by the Compensation Committee will be in
the range of 100.00% down to 0.00%. A downward adjustment for risk performance
would be reflected in an Annual Risk Review Performance Factor with respect to
that performance year of less than 100.00%. A Factor of 0.00% would mean that
the Tranche has failed to meet this risk performance condition, is no longer
eligible for vesting, and will expire and terminate. Percentages will be rounded
to the nearest one-hundredth, with 0.005 being rounded upward to 0.01, but in no
event will an Annual Risk Review Performance Factor be greater than 100.00% or
less than 0.00%.

If the Compensation Committee determines in its discretion that it would not be
appropriate to apply a downward adjustment for risk performance for such
performance year to Grantee’s Performance RSUs and related Dividend Equivalents,
that determination would be reflected in an Annual Risk Review Performance
Factor for the Tranche that relates to that performance year of 100.00%.

(c) Risk Performance Review Criteria. Unless and until amended prospectively by
the Compensation Committee, the Risk Performance Review Criteria for a given
performance year are as set forth below.

An Annual Risk Performance Review is required with respect to a given
performance year if triggered by either or both of the following criteria:
(1) the Compensation Committee requires a review in its discretion; or (2) PNC’s
return on economic capital, with specified adjustments (“ROEC”), is less than
the applicable Compensation Committee-specified ROEC hurdle amount for that
performance year.

For purposes of this Award Agreement, “ROEC” will have the meaning set forth in
Section 15.32. The “ROEC hurdle” for a given risk performance year will be the
risk performance hurdle specified for that performance year by the Compensation
Committee no later than March 30th of that performance year for purposes of
comparison of ROEC to such hurdle for this Award. For the 2015 performance year,
this hurdle as approved by the Compensation Committee is related to PNC’s cost
of capital and is set at 7.76%.

The Compensation Committee also approved a hurdle related to PNC’s cost of
capital set at 7.76% for the 2015 performance year for purposes of comparison of
ROEC to such hurdle for the 2013 and 2014 Performance–Based Stock-Payable
Restricted Share Units awards to members of PNC’s Corporate Executive Group.

 

-12-



--------------------------------------------------------------------------------

6.4 Annual Corporate and Risk Performance Factors in the Event of Death or
Change of Control.

(a) Death. In the event that Grantee’s employment with the Corporation ceases by
reason of Grantee’s death or Grantee dies following a Qualifying Retirement, a
Qualifying Disability Termination, or a Qualifying Anticipatory Termination, in
either case prior to the occurrence of a Change of Control, then with respect to
any Tranche or Tranches that are outstanding at the time of Grantee’s death:
(i) the Annual Corporate and Risk Performance Factors will all be 100.00%,
effective as of the date of death, with respect to any Tranche or Tranches that
are outstanding at the time of Grantee’s death other than the Tranche, if any,
that is provided for in the following subclause (ii) in the circumstances
described in that subclause; and (ii) if such death occurs after the close of a
performance year but before the Tranche that relates to that performance year
has either been performance-adjusted and vested or has been forfeited, as the
case may be, then the Annual Corporate and Risk Performance Factors with respect
to such Tranche, if any, will be determined in the same manner and effective as
of the same time as they would have been had Grantee remained an employee of the
Corporation, provided that the Tranche remains outstanding at the applicable
time.

In the event that Grantee dies following a Change of Control, the Annual
Corporate and Risk Performance Factors for any then outstanding Tranche or
Tranches will remain the applicable Factors determined as provided in
Section 6.4(b) below.

(b) Change of Control. In the event that Grantee continues to be an employee of
the Corporation through the day immediately prior to the date a Change of
Control occurs, or where Grantee ceased to be an employee of the Corporation
prior to that time by reason of a Qualifying Retirement, a Qualifying Disability
Termination, or a Qualifying Anticipatory Termination, and one or more Tranches
remain outstanding through the day immediately prior to the date the Change of
Control occurs, the overall Annual Performance Factor of any Tranche for which
an overall Annual Performance Factor had not already been determined as of the
day immediately preceding the date the Change of Control occurs will be
determined as follows.

(i) An Annual Tier 1 Risk-Based Performance Factor will be determined using the
quarter-end date immediately preceding the Change of Control (or, if the Change
of Control occurs on a quarter-end date and such information is available with
respect to and applicable for such date, using the date of the Change of
Control) as the applicable performance measurement date for purposes of this
determination for all such outstanding Tranches.

(ii) If the Annual Tier 1 Risk-Based Performance Factor so determined is 0.00%,
all such outstanding Tranches of the Award will have failed to meet this risk
performance condition, will no longer be eligible for vesting, and will expire
and terminate, effective as of the day immediately preceding the date the Change
of Control occurs.

(iii) If the Annual Tier 1 Risk-Based Performance Factor so determined is
100.00%, all such outstanding Tranches of the Award for which an overall Annual
Performance Factor had not already been determined as of the day immediately
preceding

 

-13-



--------------------------------------------------------------------------------

the date the Change of Control occurs will have an overall Annual Performance
Factor for all such Tranches determined on the basis of an Annual Corporate
Performance Factor of 100.00%, an Annual Tier 1 Risk-Based Performance Factor of
100.00%, and an Annual Risk Review Performance Factor that is the same as the
Annual Risk Review Performance Factor for the most recent Tranche for which an
Annual Risk Review Performance Factor had previously been determined in
accordance with clause (1) or (2) of Section 6.3(a) above, as applicable, or, if
none, will be 100.00%, all effective as of the day immediately preceding the
date the Change of Control occurs.

In the event that a Change of Control occurs after Grantee’s death, for any
Tranche or Tranches where the overall Annual Performance Factor for such Tranche
or Tranches was determined effective as of the date of death pursuant to
Section 6.4(a)(i) above, any such Factors will remain as so provided in
Section 6.4(a)(i), and for any Tranche where, pursuant to Section 6.4(a)(ii),
the overall Annual Performance Factor is to be determined in the same manner and
effective as of the same time as it would have been had Grantee remained an
employee of the Corporation, the overall Annual Performance Factor will remain
as previously determined if such determination had already been made as of the
day immediately preceding the date the Change of Control occurs, and if not, the
Corporate and Risk Performance Factors for any such then outstanding Tranche
will be determined as provided in this Section 6.4(b).

6.5 Overall Annual Performance Factor. Once the three annual performance factors
(the Annual Corporate Performance Factor, the Annual Tier 1 Risk-Based
Performance Factor and the Annual Risk Review Performance Factor) have been
determined for a Tranche in accordance with the applicable provisions of this
Section 6, the overall Annual Performance Factor for that Tranche will be
calculated as follows.

Once an Annual Corporate Performance Factor has been determined (in accordance
with Section 6.1 and Section 6.4, if applicable) with respect to the performance
year for the given Tranche, the Annual Tier 1 Risk-Based Performance Factor for
that same performance year and Tranche (determined in accordance with
Section 6.2 and Section 6.4, if applicable) will be applied as a percentage to
that corporate factor.

If the applicable Annual Tier 1 Risk-Based Performance Factor is 0.00%, the
overall Annual Performance Factor with respect to that same performance year
will be 0.00% and the Tranche that relates to that performance year will be
cancelled. If the applicable Annual Tier 1 Risk-Based Performance Factor with
respect to that performance year is 100.00%, there will be no downward
adjustment to the Annual Corporate Performance Factor for this first risk
performance factor, and the second risk performance factor, the Annual Risk
Review Performance Factor, for the same performance year will be applied.

Assuming that the overall Annual Performance Factor is not determined to be
0.00% as a result of application of the first risk performance factor, the
Annual Risk

 

-14-



--------------------------------------------------------------------------------

Review Performance Factor for the performance year (determined in accordance
with Section 6.3 and Section 6.4, if applicable), which can range from 0.00% to
100.00%, will then be applied as a percentage of the Annual Corporate
Performance Factor for the same performance year to generate the overall Annual
Performance Factor for the Tranche. Percentages will be rounded to the nearest
one-hundredth, with 0.005 being rounded upward to 0.01, but in no event will the
overall Annual Performance Factor be greater than 125.00% or less than 0.00%.

For example, if for a given Tranche the Annual Corporate Performance Factor is
105.00%, the Annual Tier 1 Risk-Based Performance Factor is 100.00%, and the
Annual Risk Review Performance Factor is 95.00%, the overall Annual Performance
Factor for the Tranche would be 99.75%. If both risk performance factors are
100.00%, there would be no downward adjustment to the corporate performance
factor for risk performance and the overall Annual Performance Factor would be
the same percentage as the Annual Corporate Performance Factor for that Tranche.

If either risk performance factor for an applicable performance year is 0.00%,
the overall Annual Performance Factor with respect to that same performance year
will be 0.00% and the Tranche that relates to that performance year, including
all outstanding Performance RSUs in that Tranche together with the Dividend
Equivalents related to such Performance RSUs, will be forfeited by Grantee to
PNC and cancelled without payment of any consideration by PNC.

 

  7. Performance-Related Adjustments to Performance RSUs and Dividend
Equivalents.

7.1 Performance Adjustment of Outstanding Share Units. Once the overall Annual
Performance Factor for a Tranche of Performance RSUs and related Dividend
Equivalents has been determined in accordance with Section 6, and provided that
the Tranche has not been cancelled pursuant to any of the forfeiture provisions
of Section 5, the number of outstanding share units in that Tranche will be
performance adjusted as applicable in accordance with this Section 7.

The performance-adjusted number of share units in a Tranche will be equal to a
percentage of the initial share units in the Tranche that remain outstanding,
rounded down to the nearest whole share unit, where the percentage to be applied
is equal to the overall Annual Performance Factor for the performance year that
relates to that Tranche (e.g., for the First Tranche, the Annual Performance
Factor for calendar year 2015) as determined in accordance with Section 6. Only
the performance-adjusted share units in a Tranche are eligible to vest and be
the basis of the settlement and payout of the Performance RSUs and related
Dividend Equivalents in the Tranche in accordance with Sections 8 and 9 provided
that all of the other conditions for vesting are satisfied, including the
service condition.

The performance-adjusted Performance RSUs for a Tranche are sometimes referred
to as the “Payout Share Units” for purposes of the vesting, where applicable, of

 

-15-



--------------------------------------------------------------------------------

that portion of the Tranche in accordance with Section 8. Only outstanding
Payout Share Units are eligible to vest in accordance with Section 8, provided
that all of the other conditions of the Award Agreement are met. The percentage
applied to the share units for a given Tranche in order to arrive at the Payout
Share Units is sometimes referred to as the “Payout Percentage” for that
Tranche. After the Payout Percentage is applied, any fractional share unit will
be eliminated by rounding down to the nearest whole share unit. The remaining
whole share units will be the Payout Share Units.

Payout Share Units that remain outstanding and vest in accordance with Section 8
are sometimes referred to as vested Payout Share Units. Outstanding vested
Payout Share Units are settled and paid out in accordance with Section 9.

Dividend Equivalents will be subject to the same performance adjustment and
Payout Percentage that is applied to the Performance RSUs to which they relate.

7.2 Termination of Portions of Award Due to Performance Adjustments. The
Performance RSUs in a Tranche that do not become Payout Share Units, together
with the accrued Dividend Equivalents related to such Performance RSUs, will be
cancelled; that is, only the performance-adjusted number of share units in the
Tranche that remain outstanding and become Payout Share Units after the
applicable corporate and risk performance adjustments and any other adjustments
for that Tranche have been made will be eligible to vest and be the basis of the
settlement and payout of the Performance RSUs and related Dividend Equivalents
in the Tranche in accordance with Sections 8 and 9 provided that all of the
other conditions for vesting are satisfied, including the service condition. Any
remaining portion of the Tranche (as would be the case where the Payout
Percentage for the Tranche was less than 100.00%) will be cancelled.

Dividend Equivalents that had accrued with respect to any Performance RSUs in a
Tranche that do not become Payout Share Units and are cancelled will also be
cancelled as Dividend Equivalents are subject to the same performance and other
adjustments that are applied to the Performance RSUs to which they relate.

 

  8. Vesting of Performance-Adjusted Share Units and Related Dividend
Equivalents.

Grantee’s outstanding Performance RSUs as performance-adjusted pursuant to the
provisions of Sections 6 and 7 (the Payout Share Units) and related
performance-adjusted Dividend Equivalents will vest (that is, become “vested
Payout Share Units” and vested related performance-adjusted Dividend
Equivalents) upon the earliest to occur of the events set forth in the
subclauses below, provided that such Performance RSUs and related Dividend
Equivalents have not been forfeited prior to such vesting event pursuant

 

-16-



--------------------------------------------------------------------------------

to any of the provisions of Section 5 or cancelled as a result of the risk
performance adjustment provisions of Sections 6 and 7 and remain outstanding at
that time:

 

  (i) (a) the 1st anniversary of the Award Grant Date in the case of the
First Tranche share units and related dividend equivalents, the 2nd anniversary
of the Award Grant Date in the case of the Second Tranche share units and
related dividend equivalents, the 3rd anniversary of the Award Grant Date in the
case of the Third Tranche share units and related dividend equivalents, and the
4th anniversary of the Award Grant Date in the case of the Fourth Tranche share
units and related dividend equivalents, as the case may be,

or, if later, (b) the date on which the performance adjustment determinations
pursuant to Sections 6 and 7 with respect to the applicable Tranche are final
(but no later than March 31st of the calendar year in which such anniversary
occurs),

or, if later, (c) on the date as of which any suspension imposed with respect to
those Performance RSUs and related Dividend Equivalents pursuant to Section 5.5
is lifted without forfeiture of such share units and related dividend
equivalents and they vest, as applicable; and

 

  (ii) in the event of Grantee’s death,

(a) the date of Grantee’s death with respect to any Tranche or Tranches as to
which the overall Annual Performance Factor for such Tranche is determined
effective as of the time of Grantee’s death pursuant to Section 6.4(a)(i) and
Section 6.5, and

(b) with respect to the Tranche, if any, for which the overall Annual
Performance Factor is determined after Grantee’s death pursuant to
Section 6.4(a)(ii) and Section 6.5, at the same time and in the same manner as
provided in Section 8(i)(a) or (b), as applicable, had Grantee remained an
employee of the Corporation.

Performance RSUs and related Dividend Equivalents (1) that have been forfeited
by Grantee pursuant to the service requirements or conduct or other provisions
of Section 5 or (2) that are part of the portion of a Tranche of Performance
RSUs and related Dividend Equivalents that has been cancelled as a result of the
performance-adjustment provisions of Sections 6 and 7 where the Payout
Percentage for that Tranche was less than 100.00% or (3) that have been
cancelled as a result of the application, pursuant to the provisions of Sections
6 and 7, of a Payout Percentage of 0.00% to the Tranche to which they relate,
are not eligible for vesting, will not settle, and will be cancelled without
payment of any consideration by PNC.

The period during which Dividend Equivalents will accrue with respect to an
applicable Tranche of Performance RSUs will end, and such Dividend Equivalents
will cease to accrue, on the vesting date for such Tranche of Performance RSUs
in accordance with Section 8, or the end of the day immediately preceding the
day a Change of Control occurs, or on the cancellation date for such Performance
RSUs in accordance with Section 5, 6 or 7, as applicable.

 

-17-



--------------------------------------------------------------------------------

Accrued performance-adjusted Dividend Equivalents that vest in connection with
the vesting of the performance-adjusted Performance RSUs to which they relate
(that is, the amount of dividend equivalents for the period from the Award Grant
Date through the vesting date on the number of related Performance RSUs that
become Payout Share Units and vest) will be settled and paid out in accordance
with Section 9.

Accrued Dividend Equivalents that fail to vest will be cancelled on the
cancellation date for the Performance RSUs to which they relate in accordance
with Section 5, 6 or 7, as applicable.

 

  9. Settlement of Vested Performance-Adjusted Share Units and Related Dividend
Equivalents.

9.1 Settlement. Outstanding performance-adjusted Performance RSUs (Payout Share
Units) and related accrued performance-adjusted Dividend Equivalents that have
vested pursuant to the provisions of Section 8 (vested Payout Share Units and
vested related performance-adjusted Dividend Equivalents) will be paid out at
the time and in the form set forth in the applicable subsection of this
Section 9. Section 9.2 will apply where vesting occurs prior to a Change of
Control, and Section 9.3 will apply where vesting occurs on or after a Change of
Control.

A final award, if any, will be fully vested as of the applicable vesting date;
therefore, any shares of PNC common stock issued pursuant to this Section 9 will
be fully vested at the time of issuance. PNC will issue any such shares and
deliver any cash payable pursuant to this Section 9 to, or at the proper
direction of, Grantee or Grantee’s legal representative, as determined in good
faith by the Compensation Committee, at the applicable time specified in
Section 9.2 or Section 9.3, as the case may be.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Compensation Committee.

9.2 Settlement Where Vesting Occurs Prior to Change of Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of outstanding
vested Payout Share Units and vested related performance-adjusted Dividend
Equivalents that vested pursuant to Section 8(i) or Section 8(ii) as soon as
practicable after the vesting date set forth in the applicable subclause of
Section 8 for such units and related dividend equivalents, generally within 30
days but no later than December 31st of

 

-18-



--------------------------------------------------------------------------------

the calendar year in which the vesting date occurs, subject to the provisions of
the following bullets, if applicable. No interest shall be paid with respect to
any such payments made pursuant to this Section 9.2.

 

  •   In the event that the vesting date pursuant to Section 8(i) or
Section 8(ii)(b) is the date on which the performance adjustment determinations
pursuant to Sections 6 and 7 with respect to the applicable Tranche are final or
that the vesting date pursuant to Section 8(i) is the date as of which any
suspension imposed pursuant to Section 5.5 is lifted, payment will be made no
later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 8(ii)(a) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

(b) Form of Payout. Payment in settlement of such outstanding vested Payout
Share Units will be made at the applicable time set forth in Section 9.2(a)
above either by delivery to Grantee of that number of whole shares of PNC common
stock equal to the number of outstanding vested Payout Share Units being settled
or as otherwise provided in Section 11, as applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Payout Share Units being settled include a fractional interest, such fractional
interest will be eliminated by rounding down to the nearest whole share unit.

Accrued performance-adjusted Dividend Equivalents that vested pursuant to the
provisions of Section 8(i) or 8(ii) will be settled by payment to Grantee in
cash at the same time as the time set forth in Section 9.2(a) above for payment
of the vested performance-adjusted Performance RSUs to which they relate.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

(c) Disputes. If there is a dispute regarding payment of a final award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth above in this Section 9.2, and will settle any remaining
portion as soon as practicable after such dispute is finally resolved but in any
event within the time period permitted under Section 409A of the U.S. Internal
Revenue Code.

 

-19-



--------------------------------------------------------------------------------

9.3 Settlement Where Vesting Occurs On or After a Change of Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of outstanding
vested Payout Share Units and vested related performance-adjusted Dividend
Equivalents that vested on or after a Change of Control at the time set forth in
Section 8(i) or (ii) as applicable.

(b) Form of Payment. Payment in settlement of such outstanding vested Payout
Share Units will be made at the applicable time set forth in Section 9.3(a)
above, generally, all in cash, and will be made in an amount equal to the number
of vested Payout Share Units determined in accordance with Sections 6, 7 and 8
for the Tranche being settled multiplied by the Fair Market Value (as defined in
Section 15) of a share of PNC common stock on the date of the Change of Control
or by the per share value provided pursuant to Section 11 as applicable.

The related Dividend Equivalents base amount will be an amount equivalent to the
amount of the cash dividends Grantee would have received, without interest on or
reinvestment of such amounts, had Grantee been the record holder of a number of
issued and outstanding shares of PNC common stock equal to the number of vested
Payout Share Units for that Tranche for the period beginning on the Award Grant
Date and up to the date of the Change of Control, subject to adjustment if any
pursuant to Section 11.

(c) Disputes. If there is a dispute regarding payment of a final award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth in the applicable subsection of Section 9.3(a), and will
settle any remaining portion as soon as practicable after such dispute is
finally resolved but in any event within the time period permitted under
Section 409A of the U.S. Internal Revenue Code.

 

  10. No Rights as Shareholder Until Issuance of Shares.

Grantee will have no rights as a shareholder of PNC by virtue of this Award
unless and until shares of PNC stock are issued and delivered in settlement of
outstanding vested performance-adjusted Performance RSUs pursuant to Section 9.

 

  11. Capital Adjustments.

11.1 Except as otherwise provided in Section 11.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Performance RSUs and related Dividend Equivalents are settled and paid,
the Compensation Committee or its delegate shall make those adjustments, if any,
in the number, class or kind of Performance RSUs and related Dividend
Equivalents then outstanding under the Award that it deems appropriate in its
discretion to reflect Corporate Transactions such that the rights of Grantee are
neither enlarged nor diminished as a result of such Corporate Transactions,

 

-20-



--------------------------------------------------------------------------------

including without limitation (a) measuring the value per share unit of any
share-denominated award amount authorized for payment to Grantee pursuant to
Section 9 by reference to the per share value of the consideration payable to a
PNC common shareholder in connection with such Corporate Transactions and
(b) authorizing payment of the entire value of any award amount authorized for
payment to Grantee pursuant to Section 9 to be paid in cash at the applicable
time specified in Section 9.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

11.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Performance RSUs and related Dividend Equivalents then outstanding under the
Award will automatically be adjusted to reflect the same changes as are made to
outstanding shares of PNC common stock generally, (b) the value per share unit
to be used in calculating the amount described in Section 9.3(b) of any award
that is awarded to Grantee in accordance with Section 9.3(a) will be measured by
reference to the per share value of the consideration payable to a PNC common
shareholder in connection with such Corporate Transaction or Transactions if
applicable, and (c) if the effect of the Corporate Transaction or Transactions
on a PNC common shareholder is to convert that shareholder’s holdings into
consideration that does not consist solely (other than as to a minimal amount)
of shares of PNC common stock, then the entire value of any payment to be made
to Grantee pursuant to Section 9 will be made solely in cash at the applicable
time specified by Section 9.

 

  12. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Performance RSUs and related Dividend Equivalents may not be sold, assigned,
transferred, exchanged, pledged, or otherwise alienated or hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Performance RSUs
and Dividend Equivalents are settled and paid in accordance with the terms of
Section 9, such delivery of shares and/or other payment shall be made to the
executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 13, shall extinguish all right to payment
hereunder.

 

  13. Withholding Taxes.

Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld

 

-21-



--------------------------------------------------------------------------------

by the Corporation in connection therewith from amounts then payable hereunder
to Grantee or, if none, from other compensation then payable to Grantee, or as
otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person determines
otherwise, the Corporation will retain whole shares of PNC common stock from any
amounts then payable to Grantee hereunder, or pursuant to any other outstanding
Restricted Share Units previously awarded to Grantee under the Plan (“Prior
Awards”), in the form of shares of PNC common stock, and will withhold cash from
any amounts then payable to Grantee hereunder that are settled in cash.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 13, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 15) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

 

  14. Employment.

Neither the awarding of the Performance RSUs and related Dividend Equivalents
nor any payment with respect to such Award authorized hereunder nor any term or
provision of the Award Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

 

  15. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

15.1 “Agreement” or “Award Agreement” means the Corporate Executive Group 2015
Performance-Based Stock-Payable Restricted Share Units Award Agreement between
PNC and Grantee evidencing the Performance RSUs and related Dividend Equivalents
award granted to Grantee pursuant to the Plan.

15.2 “Annual Corporate Performance Factor,” “Annual Tier 1 Risk-Based
Performance Factor,” “Annual Risk Performance Review,” “Annual Risk Review
Performance Factor,” and “overall Annual Performance Factor” have the meanings
set forth in Section 6.

 

-22-



--------------------------------------------------------------------------------

15.3 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 15.3, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 15.3 (and for a termination of employment with the
Corporation after a Change of Control), “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 15.3 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

 

-23-



--------------------------------------------------------------------------------

15.4 “Award;” “Award Grant Date.”

“Award” means the Performance RSUs and related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement.

15.5 “Board” means the Board of Directors of PNC.

15.6 “Cause” and “termination for Cause.”

Except as otherwise required by Section 15.3, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

 

-24-



--------------------------------------------------------------------------------

15.7 “CEO” means the chief executive officer of PNC.

15.8 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 15.8(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 15.8(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate

 

-25-



--------------------------------------------------------------------------------

entity, equivalent securities) and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or, for a non-corporate entity, equivalent governing body), as the
case may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns PNC or
all or substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

15.9 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

15.10 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental
Conduct in Section 15.13, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 15.10, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

 

-26-



--------------------------------------------------------------------------------

15.11 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

15.12 “Corporation” means PNC and its Consolidated Subsidiaries.

15.13 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 15.10 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Performance RSUs that have not yet
vested in accordance with Section 8 and of the Dividend Equivalents related to
such Performance RSUs on the basis of such determination that Grantee has
engaged in Detrimental Conduct.

15.14 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months,

 

-27-



--------------------------------------------------------------------------------

receiving (and has received for at least three months) income replacement
benefits under any Corporation-sponsored disability benefit plan. If Grantee has
been determined to be eligible for U.S. Social Security disability benefits,
Grantee shall be presumed to be Disabled as defined herein.

15.15 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Performance RSUs to which they relate and evidenced by the Award Agreement.

15.16 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the reported closing price on the New York Stock Exchange
(or such successor reporting system as PNC may select) for a share of PNC common
stock on such date, or, if no PNC common stock trades have been reported on such
exchange for that day, such closing price on the next preceding day for which
there were reported trades or, if the Committee has so acted, (b) fair market
value as determined using such other reasonable method adopted by the Committee
in good faith for such purpose that uses actual transactions in PNC common stock
as reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied. When determining Fair Market
Value under this Award or any currently outstanding award under the Plan held by
Grantee, the Fair Market Value will be rounded to the nearest cent.

15.17 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

15.18 “Good Reason” means the definition of Good Reason contained in the Change
of Control Employment Agreement between Grantee and the Corporation or any
substitute employment agreement entered into between Grantee and the Corporation
and then in effect or, if none, the occurrence of any of the following events
without Grantee’s consent:

(a) the assignment to Grantee of any duties inconsistent in any material respect
with Grantee’s position (including status, offices, titles and reporting
requirements), or any other material diminution in such position, authority,
duties or responsibilities;

(b) any material reduction in Grantee’s rate of base salary or the amount of
Grantee’s annual bonus opportunity (or, if less, the bonus opportunity
established for the Corporation’s similarly situated employees for any year), or
a material reduction in the level of any other employee benefits for which
Grantee is eligible receive below those offered to the Corporation’s similarly
situated employees;

(c) the Corporation’s requiring Grantee to be based at any office or location
outside of a fifty (50)-mile radius from the office where Grantee was employed
on the Award Grant Date;

 

-28-



--------------------------------------------------------------------------------

(d) any action or inaction that constitutes a material breach by the Corporation
of any agreement entered into between the Corporation and Grantee; or

(e) the failure by the Corporation to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place.

Notwithstanding the foregoing, none of the events described above shall
constitute Good Reason unless and until (i) Grantee first notifies the
Corporation in writing describing in reasonable detail the condition which
constitutes Good Reason within 90 days of its initial occurrence, (ii) the
Corporation fails to cure such condition within 30 days after the Corporation’s
receipt of such written notice, and (iii) Grantee terminates employment within
two years of its initial occurrence.

Grantee’s mental or physical incapacity following the occurrence of an event
described above in clauses (a) through (e) shall not affect Grantee’s ability to
terminate employment for Good Reason, and Grantee’s death following delivery of
a notice of termination for Good Reason shall not affect Grantee’s estate’s
entitlement to severance payments benefits provided hereunder upon a termination
of employment for Good Reason.

15.19 “Grantee” means the person to whom the Performance RSUs with related
Dividend Equivalents award is granted, and is identified as Grantee on page 1 of
the Agreement.

15.20 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended, and the rules and regulations
promulgated thereunder.

15.21 “Payout Percentage” has the meaning specified in Section 7.

15.22 “Payout Share Units” and “vested Payout Share Units” have the meanings
specified in Sections 7 and 8. “Payout Share Units” are the outstanding
performance-adjusted number of Performance RSUs calculated in accordance with
Section 7 that are eligible to vest in accordance with Section 8 provided that
all of the other conditions for vesting are met. “Vested Payout Share Units” are
outstanding performance-adjusted Performance RSUs that have vested in accordance
with Section 8.

15.23 “Performance RSUs” means the share-denominated award opportunity of the
number of restricted share units specified as the Share Units on page 1 of the
Agreement, subject to capital adjustments pursuant to Section 11 if any, granted
to Grantee pursuant to the Plan and evidenced by the Agreement.

 

-29-



--------------------------------------------------------------------------------

15.24 “Person” has the meaning specified in the definition of Change of Control
in Section 15.8(a).

15.25 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

15.26 “PNC” means The PNC Financial Services Group, Inc.

15.27 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

15.28 “Prior Awards” has the meaning set forth in Section 13.

15.29 “Qualifying Retirement,” “Qualifying Disability Termination,” and
“Qualifying Anticipatory Termination” have the respective meaning specified in
Section 5.3(iii), Section 5.3(iv), or Section 5.3(v), as the case may be.

15.30 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

15.31 “Risk Performance Review Criteria” has the meaning specified in
Section 6.3(c).

15.32 “ROEC” for a given performance year will be calculated as earnings for the
applicable performance year, divided by average economic capital for the same
calendar year, calculated to two places to the right of the decimal, rounded to
the nearest hundredth with 0.005 being rounded upward to 0.01.

 

-30-



--------------------------------------------------------------------------------

Earnings. Earnings will mean PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact of the items set
forth under the heading “Earnings Adjustments” below.

Economic Capital. Economic capital will mean total economic capital for PNC on a
consolidated basis as that term is used by PNC for its internal measurement
purposes. Average economic capital for the applicable calendar year will mean
such average economic capital as calculated by PNC for internal purposes.

Earnings Adjustments. For purposes of calculating PNC’s ROEC for a given
performance year, publicly-reported earnings results for that year will be
adjusted, on an after-tax basis, for the impact of any of the following where
such impact occurs during the given year:

 

  •   extraordinary items (as such term is used under GAAP);

 

  •   items resulting from a change in tax law;

 

  •   discontinued operations;

 

  •   acquisition costs and merger integration costs;

 

  •   any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

  •   acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities; and

 

  •   the net impact on PNC of significant gains or losses related to BlackRock
transactions (similar to the adjustment provided for in PNC’s Incentive
Performance Units awards in an earlier year to members of PNC’s Corporate
Executive Group that included adjusting 2009 results to exclude the 4th quarter
2009 gain related to BlackRock’s acquisition of Barclays Global Investors).

15.33 “ROEC hurdle” has the meaning set forth in Section 6.3.

15.34 “SEC” means the United States Securities and Exchange Commission.

15.35 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

15.36 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

15.37 “Share” means a share of PNC common stock.

 

-31-



--------------------------------------------------------------------------------

15.38 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

15.39 “Tranche” and “First, Second, Third or Fourth Tranche” have the meanings
set forth in Section 3.

15.40 “TSR Performance” has the meaning set forth in Section 6.1.

 

  16. Grantee Covenants.

16.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 16 and 17 by virtue of receiving this Performance RSUs and Dividend
Equivalents award (regardless of whether such share units and dividend
equivalents, or any portion thereof, ultimately vest and settle); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.

16.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 16.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then

 

-32-



--------------------------------------------------------------------------------

commencing immediately after such Termination Date, the provisions of
subsections (a) and (b) of this Section 16.2 shall no longer apply and shall be
replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

16.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

16.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 16.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

17. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

17.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

 

-33-



--------------------------------------------------------------------------------

17.2 Equitable Remedies. A breach of the provisions of any of Sections 16.2,
16.3 or 16.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

17.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 16.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

17.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

17.5 Severability. The restrictions and obligations imposed by Sections 16.2,
16.3, 16.4, 17.1 and 17.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

17.6 Reform. In the event any of Sections 16.2, 16.3 and 16.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

17.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 16.2, 16.3 and 16.4.

17.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including

 

-34-



--------------------------------------------------------------------------------

an amendment or action with retroactive effect, that PNC deems appropriate in
order either to preclude any such payments or benefits from being deemed
“deferred compensation” within the meaning of Section 409A of the U.S. Internal
Revenue Code or to provide such payments or benefits in a manner that complies
with the provisions of Section 409A of the U.S. Internal Revenue Code such that
they will not be taxable thereunder.

17.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under PNC’s Incentive Compensation Adjustment and
Clawback Policy, as in effect from time to time with respect to the Award, or
any other applicable clawback, adjustment or similar policy in effect on or
established after the Award Grant Date and to any clawback or recoupment that
may be required by applicable law or regulation.

17.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

17.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

17.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

 

-35-



--------------------------------------------------------------------------------

  18. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   /s/ William S. Demchak Chief
Executive Officer ATTEST: By:   /s/ Christi Davis Corporate Secretary ACCEPTED
AND AGREED TO by GRANTEE

 

Grantee

 

-37-



--------------------------------------------------------------------------------

10.50 – Select Senior Leaders 2015 Stock-Payable

Performance Restricted Share Units

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

SELECT SENIOR LEADERS

2015 STOCK-PAYABLE

PERFORMANCE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:   [Name] AWARD GRANT DATE:   February 13, 2015 SHARE UNITS:   [Whole
number of share units]

 

 

 

  1. Definitions.

Certain terms used in this Select Senior Leaders 2015 Stock-Payable Performance
Restricted Share Units Award Agreement (the “Agreement” or “Award Agreement”)
are defined in Section 15 or elsewhere in the Agreement, and such definitions
will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

 

  2. Performance RSUs with Related Dividend Equivalents Award.

Pursuant to the Plan and subject to the terms and conditions of the Award
Agreement, PNC grants to the Grantee named above (“Grantee”) a share-denominated
award opportunity of restricted share units (“Performance RSUs”) of the number
of share units set forth above, together with the opportunity to receive related
dividend equivalents to the extent provided herein (“Dividend Equivalents”),
payable in cash, with respect to those share units (together, the “Award”). The
Award is subject to acceptance by Grantee in accordance with Section 18 and is
subject to the terms and conditions of the Award Agreement, including service,
conduct and other conditions, corporate performance, risk performance and other
adjustments, and forfeiture provisions, and to the Plan.

 

-1-



--------------------------------------------------------------------------------

  3. Terms of Award.

For the purpose of determining service, conduct and other conditions,
performance and other adjustments, forfeitures, and other conditions and
provisions applicable to each portion of the Performance RSUs and related
Dividend Equivalents under the Award Agreement, the Award is divided into four
installments or tranches.

This includes the provisions set forth in Section 4 related to Dividend
Equivalents and the provisions set forth in Sections 5, 6 and 7 relating to
(1) specified service conditions and service-related forfeiture provisions,
(2) specified conduct-related and other forfeiture, adjustment and suspension
provisions, and (3) specified annual risk performance reviews, review criteria
and conditions, and (4) performance-related adjustment provisions that subject
the award payout size of each tranche that remains outstanding and satisfies the
other applicable conditions for vesting of that tranche to a risk performance
factor related to that tranche’s risk performance year, where the risk
performance factor may be 100.00% (i.e., no downward payout size adjustment of
that tranche for risk performance) or may be a risk performance factor of less
than 100.00% ranging down to 0.00% (i.e., a downward adjustment of the award
payout size of the tranche for that year, up to the potential for full
cancellation of a tranche for a risk performance factor related to that
tranche’s risk performance year of 0.00%).

The four Performance RSUs and related Dividend Equivalents tranches (each a
“Tranche”), together with the performance year that relates to each such
Tranche, are set forth below:

 

  •   one-fourth of the share units (rounded down to the nearest whole unit) are
in the first tranche and will relate to 2015 risk performance (“2015 Tranche” or
“First Tranche”);

 

  •   one-third of the remaining share units (rounded down to the nearest whole
unit) are in the second tranche and will relate to 2016 risk performance (“2016
Tranche” or “Second Tranche”);

 

  •   one-half of the remaining share units (rounded down to the nearest whole
unit) are in the third tranche and will relate to 2017 risk performance (“2017
Tranche” or “Third Tranche”); and

 

  •   the remainder of the share units are in the fourth tranche and will relate
to 2018 risk performance (“2018 Tranche” or “Fourth Tranche”).

Performance RSUs and Dividend Equivalents are not transferable. The Performance
RSUs and related Dividend Equivalents are subject to forfeiture and adjustment
until vesting and are subject to downward risk performance and other adjustment
from the initial number of share units, or share units to which they relate in
the case of Dividend Equivalents, all in accordance with the terms of the Award
Agreement.

 

-2-



--------------------------------------------------------------------------------

Performance RSUs that are not forfeited pursuant to the service requirements or
conduct or other provisions of Section 5 will be performance-adjusted in
accordance with the risk performance adjustment provisions of Sections 6 and 7.
If such performance-adjusted Performance RSUs are not cancelled as a result of
the risk performance adjustments and satisfy the service requirements and other
conditions for vesting and vest in accordance with the terms of Section 8, then
they will be settled and paid out, generally in shares of PNC common stock, all
pursuant to and in accordance with the terms of Section 9.

Dividend Equivalents will be accrued and will be subject to the same forfeiture,
performance-adjustment, and vesting conditions as the Performance RSUs to which
they relate. Outstanding performance-adjusted Dividend Equivalents that vest in
accordance with Section 8 will be paid out in cash at the same time that their
related outstanding vested Performance RSUs are settled and paid out, all in
accordance with the terms of Section 9.

Performance RSUs that are forfeited by Grantee pursuant to and in accordance
with the service, conduct or other provisions of Section 5, or that are subject
to a full downward risk performance adjustment (that is, for any Tranche, if the
risk performance metric results in an annual performance factor for that metric
for that Tranche of 0.00% in accordance with the risk performance adjustment
provisions of Sections 6 and 7), will be cancelled, together with the Dividend
Equivalents that relate to those Performance RSUs, and therefore shall
terminate, without payment of any consideration by PNC.

 

  4. Dividend Equivalents.

The Dividend Equivalents portion of a Tranche represents the opportunity to
receive a payout in cash of an amount equal to the cash dividends that would
have been paid, without interest or reinvestment, between the Award Grant Date
and the vesting date for that Tranche on the number of shares of PNC common
stock determined as specified below had such shares been issued and outstanding
shares on the Award Grant Date and thereafter through the vesting date for that
Tranche. The specified number for purposes of the preceding sentence will be the
number equal to the number of outstanding risk performance-adjusted number of
share units that become Payout Share Units (as defined in Section 7) and vest in
accordance with Section 8 with respect to the related Performance RSUs in that
same Tranche, if any.

Dividend Equivalents are subject to the same service requirements, conduct and
other conditions, forfeiture events, risk performance-based and other payout
size adjustments, and vesting conditions as the Performance RSUs to which they
relate, all as set forth in Sections 5, 6, 7 and 8. Dividend Equivalents will
not vest, be settled and paid unless and until their related Performance RSUs
vest, are settled, and are paid out. Outstanding accrued performance-adjusted
Dividend Equivalents that so vest and settle will be paid in cash in accordance
with Section 9.

 

-3-



--------------------------------------------------------------------------------

  5. Forfeiture Provisions: Termination Upon Failure to Meet Applicable Service,
Conduct or Other Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. The Award will terminate with respect to
any Tranche or Tranches or specified portion thereof, as the case may be, of
Performance RSUs and related Dividend Equivalents upon forfeiture and
cancellation of such Tranche or Tranches, or specified portion thereof, of
Performance RSUs and related Dividend Equivalents pursuant to the terms and
conditions of this Section 5, and neither Grantee nor any successors, heirs,
assigns or legal representatives of Grantee will thereafter have any further
rights or interest in either the Performance RSUs or the related Dividend
Equivalents evidenced by the Award Agreement with respect to that Tranche or
those Tranches, or specified portion thereof, as applicable.

5.2 Forfeiture Upon Failure to Meet Service Requirements. If, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements set forth in this Section 5 with respect to one or more
Tranches of Performance RSUs and related Dividend Equivalents, then all
outstanding Performance RSUs that have so failed to meet such service
requirements, together with the Dividend Equivalents related to such Tranche or
Tranches of Performance RSUs, will be forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC as of Grantee’s Termination Date (as
defined in Section 15).

5.3 Service Requirements. Grantee will meet the service requirements with
respect to the Performance RSUs and related Dividend Equivalents, or applicable
Tranche thereof if so specified, if Grantee meets the conditions of any of the
subclauses below. If more than one of the following subclauses is applicable
with respect to those Performance RSUs and related Dividend Equivalents, Grantee
will have met the service requirements for such Performance RSUs and related
Dividend Equivalents upon the first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 1st, 2nd, 3rd, or 4th anniversary of
the Award Grant Date, as the case may be, with respect to the First, Second,
Third, or Fourth Tranche of the Performance RSUs and related Dividend
Equivalents, as applicable.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause (as defined in Section 15.6) and where Grantee’s
termination of employment as of such date qualifies as a Retirement (as defined
in Section 15) (a “Qualifying Retirement”).

 

-4-



--------------------------------------------------------------------------------

  (iv) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause and where Grantee’s employment was terminated as of such
date by the Corporation by reason of Grantee’s Disability (as defined in
Section 15) (a “Qualifying Disability Termination”).

 

  (v) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was terminated as of such date by
the Corporation and such termination is an Anticipatory Termination (as defined
in Section 15) (a “Qualifying Anticipatory Termination”).

 

  (vi) Grantee continues to be an employee of the Corporation, including any
successor entity (whether direct or indirect, by purchase, merger, consolidation
or otherwise) to all or substantially all of the business and/or assets of the
Corporation, after a Change of Control (as defined in Section 15), and where
Grantee’s employment with the Corporation is terminated thereafter without Cause
(as defined in Section 15.3) or Grantee leaves employment with the Corporation
thereafter for Good Reason.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation (i) for Cause (as defined in
Section 15.6) prior to the 4th anniversary of the Award Grant Date and prior to
a Change of Control, if any, or (ii) for Cause (as defined in Section 15.3)
after a Change of Control and prior to the 4th anniversary of the Award Grant
Date, then all then outstanding unvested Performance RSUs, together with all
accrued Dividend Equivalents related to such then outstanding unvested
Performance RSUs, will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Performance
RSUs and related Dividend Equivalents vest in accordance with Section 8 or
expire unvested or are cancelled pursuant to other provisions of the Award
Agreement, Performance RSUs and related Dividend Equivalents, or specified
portion thereof, will be forfeited by Grantee to PNC and cancelled, without
payment of any consideration by PNC, on the date and to the extent that PNC
determines in its sole discretion to so cancel all or a specified portion of the
Performance RSUs and related Dividend Equivalents on the basis of its
determination that Grantee has engaged in Detrimental Conduct as set forth in
Section 15.13, whether such determination is made during the period of

 

-5-



--------------------------------------------------------------------------------

Grantee’s employment with the Corporation or after Grantee’s Termination Date;
provided, however, that (i) no determination that Grantee has engaged in
Detrimental Conduct may be made on or after the date of Grantee’s death (other
than with respect to a Tranche, if any, that does not vest immediately upon
death), and Detrimental Conduct will not apply to conduct by or activities of
successors to the Performance RSUs and related Dividend Equivalents by will or
the laws of descent and distribution in the event of Grantee’s death; (ii) no
determination that Grantee has engaged in Detrimental Conduct may be made
between the time PNC enters into an agreement providing for a Change of Control
and the time such agreement either terminates or results in a Change of Control,
other than where such determination is based on or resulting from Grantee having
committed Detrimental Conduct as described in Section 15.13(b) or in
Section 15.13(c); and (iii) no determination that Grantee has engaged in
Detrimental Conduct may be made after the occurrence of a Change of Control,
other than where such determination is based on or resulting from Grantee having
committed Detrimental Conduct as described in Section 15.13(b) or in
Section 15.13(c).

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Performance RSUs and related Dividend Equivalents or any portion thereof are
still outstanding and have not yet vested, the Compensation Committee (as
defined in Section 15) may determine that the vesting of those Performance RSUs
and related Dividend Equivalents shall be suspended.

Any such suspension of vesting shall continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement; and

(3) Grantee’s death.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Performance RSUs, together with all related Dividend

 

-6-



--------------------------------------------------------------------------------

Equivalents, to the extent that such Performance RSUs and related Dividend
Equivalents or any portion thereof are still outstanding, will, upon such
occurrence, be automatically forfeited by Grantee to PNC, will not vest or be
eligible to vest, and will be cancelled without payment of any consideration by
PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2) or (3) above, then vesting of those Performance RSUs and related
Dividend Equivalents shall proceed in accordance with Sections 5, 6, 7 and 8, as
applicable. No interest shall be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Performance RSUs and related Dividend
Equivalents shall be subject to rescission, cancellation or recoupment, in whole
or in part, if and to the extent so provided under PNC’s Incentive Compensation
Adjustment and Clawback Policy, as in effect from time to time with respect to
the Award, or any other applicable clawback, adjustment or similar policy in
effect on or established after the Award Grant Date and to any clawback or
recoupment that may be required by applicable law or regulation.

 

  6. Risk Performance Conditions and Review; Risk Performance-Related
Adjustments to Performance RSUs and Dividend Equivalents.

Performance RSUs and related Dividend Equivalents are subject to risk
performance conditions and adjustments, all as set forth in the Award Agreement
unless and until amended prospectively by the Compensation Committee.

All determinations made by the Compensation Committee or otherwise by PNC
hereunder shall be made in its sole discretion and shall be final, binding and
conclusive for all purposes on all parties, including without limitation
Grantee.

6.1 Annual Risk Performance Factor. Each Tranche of the Award will be subject to
an Annual Risk Review Performance Factor for the performance year applicable to
that Tranche (e.g., for the First Tranche, also referred to as the 2015 Tranche,
the applicable risk performance relates to risk performance for calendar year
2015).

The Annual Risk Performance Factor for a Tranche could range from 100.00%,
reflecting no downward adjustment for performance with respect to this risk
metric for that performance year, to an Annual Risk Review Performance Factor
reflecting a downward adjustment to a specified percentage amount for this
Factor, to an Annual Risk Review Performance Factor of 0.00%, reflecting full
cancellation of the applicable Tranche for risk performance, all as further
provided in this Section 6.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement, a Qualifying Disability Termination, or a Qualifying
Anticipatory

 

-7-



--------------------------------------------------------------------------------

Termination) and there has not been a Change of Control and Grantee has not
died, the Annual Risk Review Performance Factor with respect to an applicable
outstanding Tranche will be determined as follows.

(1) If an Annual Risk Performance Review is not required with respect to the
performance year that relates to the applicable Tranche by the Risk Performance
Review Criteria set forth in Section 6.1(c) below as applicable for that
performance year, then the Annual Risk Review Performance Factor for that
Tranche will be 100.00%, effective as of the date it is determined that an
Annual Risk Performance Review will not be conducted with respect to that
performance year.

(2) If an Annual Risk Performance Review is triggered by the provisions of
Section 6.3(c) and is conducted, as set forth in Section 6.1(b) below, with
respect to the performance year that relates to the applicable Tranche, then the
Annual Risk Review Performance Factor for that Tranche will be as determined by
the Compensation Committee as part of such review, effective as of the
Compensation Committee determination date, and will be in the range of 100.00%
down to 0.00%.

(3) If the Compensation Committee-determined Annual Risk Review Performance
Factor with respect to a given performance year is 0.00%, the Tranche that
relates to that performance year, including all outstanding Performance RSUs in
that Tranche together with the Dividend Equivalents related to such Performance
RSUs, has failed to meet this risk performance condition, is no longer eligible
for vesting, and will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC, effective as of the Compensation Committee
determination date.

For circumstances where Grantee dies while still an employee of the Corporation
or following a Qualifying Retirement, a Qualifying Disability Termination, or a
Qualifying Anticipatory Termination, or where there is a Change of Control, the
Annual Risk Review Performance Factor with respect to an applicable outstanding
Tranche will be determined as set forth in Section 6.2 below.

(b) Annual Risk Performance Review. In general, while the Award is outstanding
an Annual Risk Performance Review will be conducted with respect to any
performance year for which such review is triggered as set forth in
Section 6.1(c) below. Any such determination in accordance with Section 6.1(c)
that an Annual Risk Performance Review will be conducted with respect to a given
performance year will generally be made shortly after the close of the
applicable performance year, but no later than the 45th day following the close
of such year.

When an Annual Risk Performance Review is required by Section 6.1(c) with
respect to a given completed performance year, either by action of the
Compensation Committee or because the specific performance metric-based review
trigger is met, such review will be conducted shortly after the close of such
calendar performance year but no later than the end of the first quarter
following such close.

 

-8-



--------------------------------------------------------------------------------

As part of such review, the Compensation Committee will consider whether, in its
discretion, downward adjustment for risk performance with respect to the
applicable performance year would be appropriate as applied to Grantee and, if
so, will reflect such adjustment in the Annual Risk Review Performance Factor
that will apply to the Tranche of Grantee’s Performance RSUs and related
Dividend Equivalents that relates to that performance year. An Annual Risk
Review Performance Factor as determined by the Compensation Committee will be in
the range of 100.00% down to 0.00%. A downward adjustment for risk performance
would be reflected in an Annual Risk Review Performance Factor with respect to
that performance year of less than 100.00%. A Factor of 0.00% would mean that
the Tranche has failed to meet this risk performance condition, is no longer
eligible for vesting, and will expire and terminate. Percentages will be rounded
to the nearest one-hundredth, with 0.005 being rounded upward to 0.01, but in no
event will an Annual Risk Review Performance Factor be greater than 100.00% or
less than 0.00%.

If the Compensation Committee determines in its discretion that it would not be
appropriate to apply a downward adjustment for risk performance for such
performance year to Grantee’s Performance RSUs and related Dividend Equivalents,
that determination would be reflected in an Annual Risk Review Performance
Factor for the Tranche that relates to that performance year of 100.00%.

(c) Risk Performance Review Criteria. Unless and until amended prospectively by
the Compensation Committee, the Risk Performance Review Criteria for a given
performance year are as set forth below.

An Annual Risk Performance Review is required with respect to a given
performance year if triggered by any one or more of the following criteria:
(1) the Compensation Committee requires a review in its discretion; (2) the
specific business unit or enterprise level review trigger set forth in the
following paragraph is met and that review trigger is applicable to Grantee
because either (a) it is the review trigger that applies to Grantee based on
Grantee’s business unit or functional area as of the Award Grant Date and the
Compensation Committee has not determined in its discretion to apply a different
review trigger to Grantee for the given performance year or (b) the Compensation
Committee has determined in its discretion to apply such specific business unit
or enterprise level review trigger to Grantee for the specific performance year
or years; or (3) PNC’s return on economic capital, with specified adjustments
(“ROEC”), is less than the applicable Compensation Committee-specified ROEC
hurdle amount for that performance year. The specific business unit or
enterprise level review trigger referenced in clause (2) above is PNC’s Retail
Banking segment reports a loss for the performance year.

If Grantee is assigned to the Retail Banking business unit as of the Award Grant
Date, the Retail Banking business unit review trigger will be the one applicable
to the Grantee unless and until the Compensation Committee determines otherwise
in its discretion. If Grantee is not assigned to Retail Banking business unit as
of the Award Grant Date, the specific review trigger applicable to Grantee will
be the one that relates to PNC’s ROEC relative to the applicable Compensation
Committee-specified hurdle amount unless and until the Compensation Committee
determines otherwise in its discretion.

 

-9-



--------------------------------------------------------------------------------

For purposes of this Award Agreement, whether or not a specified business unit
has a loss for a given performance year will be determined on the basis of the
reported earnings or loss, as the case may be, of the reportable business
segment that includes the results of such business unit, based on PNC’s publicly
reported financial results for that year.

For purposes of this Award Agreement, “ROEC” will have the meaning set forth in
Section 15.32. The “ROEC hurdle” for a given risk performance year will be the
risk performance hurdle specified for that performance year by the Compensation
Committee no later than March 30th of that performance year for purposes of
comparison of ROEC to such hurdle for this Award.

For the 2015 performance year, this hurdle as approved by the Compensation
Committee is related to PNC’s cost of capital and is set at 7.76%.

The hurdle for the 2015 performance year for purposes of comparison of ROEC to
such hurdle for the Senior Leaders Program 2013 and 2014 Stock-Payable
Performance Restricted Share Units awards is also set at 7.76%.

In the event that the Compensation Committee does not set an ROEC hurdle for a
given risk performance year, the Review Committee will set such hurdle for
purposes of this Award Agreement.

6.2 Annual Risk Performance Factors in the Event of Death or Change of Control.

(a) Death. In the event that Grantee’s employment with the Corporation ceases by
reason of Grantee’s death or Grantee dies following a Qualifying Retirement, a
Qualifying Disability Termination, or a Qualifying Anticipatory Termination, in
either case prior to the occurrence of a Change of Control, then with respect to
any Tranche or Tranches that are outstanding at the time of Grantee’s death:
(i) the Annual Risk Performance Factor will be 100.00%, effective as of the date
of death, with respect to any Tranche or Tranches that are outstanding at the
time of Grantee’s death other than the Tranche, if any, that is provided for in
the following subclause (ii) in the circumstances described in that subclause;
and (ii) if such death occurs after the close of a performance year but before
the Tranche that relates to that performance year has either been
performance-adjusted and vested or has been forfeited, as the case may be, then
the Annual Risk Performance Factor with respect to such Tranche, if any, will be
determined in the same manner and effective as of the same time as they would
have been had Grantee remained an employee of the Corporation, provided that the
Tranche remains outstanding at the applicable time.

 

-10-



--------------------------------------------------------------------------------

In the event that Grantee dies following a Change of Control, the Annual Risk
Performance Factor for any then outstanding Tranche or Tranches will remain the
applicable Factors determined as provided in Section 6.2(b) below.

(b) Change of Control. In the event that Grantee continues to be an employee of
the Corporation through the day immediately prior to the date a Change of
Control occurs, or where Grantee ceased to be an employee of the Corporation
prior to that time by reason of a Qualifying Retirement, a Qualifying Disability
Termination, or a Qualifying Anticipatory Termination, and one or more Tranches
remain outstanding through the day immediately prior to the date the Change of
Control occurs, the Annual Performance Factor of any Tranche for which an Annual
Performance Factor had not already been determined as of the day immediately
preceding the date the Change of Control occurs will be determined as follows.

(i) By applying an Annual Risk Review Performance Factor that is the same as the
Annual Risk Review Performance Factor for the most recent Tranche for which an
Annual Risk Review Performance Factor had previously been determined in
accordance with clause (1) or (2) of Section 6.1(a) above, as applicable, or, if
none, will be 100.00%, all effective as of the day immediately preceding the
date the Change of Control occurs.

In the event that a Change of Control occurs after Grantee’s death, for any
Tranche or Tranches where the Annual Performance Factor for such Tranche or
Tranches was determined effective as of the date of death pursuant to
Section 6.2(a)(i) above, any such Factors will remain as so provided in
Section 6.2(a)(i), and for any Tranche where, pursuant to Section 6.2(a)(ii),
the Annual Performance Factor is to be determined in the same manner and
effective as of the same time as it would have been had Grantee remained an
employee of the Corporation, the Annual Performance Factor will remain as
previously determined if such determination had already been made as of the day
immediately preceding the date the Change of Control occurs, and if not, the
Risk Performance Factor for any such then outstanding Tranche will be determined
as provided in this Section 6.2(b).

6.3 Overall Annual Performance Factor. The overall Annual Performance Factor is
the Annual Risk Review Performance Factor as determined under Section 6.1 or 6.2
as applicable.

 

  7. Performance-Related Adjustments to Performance RSUs and Dividend
Equivalents.

7.1 Performance Adjustment of Outstanding Share Units. Once the overall Annual
Performance Factor for a Tranche of Performance RSUs and related Dividend
Equivalents has been determined in accordance with Section 6, and provided that
the Tranche has not been cancelled pursuant to any of the forfeiture provisions
of Section 5, the number of outstanding share units in that Tranche will be
performance adjusted as applicable in accordance with this Section 7.

 

-11-



--------------------------------------------------------------------------------

The performance-adjusted number of share units in a Tranche will be equal to a
percentage of the initial share units in the Tranche that remain outstanding,
rounded down to the nearest whole share unit, where the percentage to be applied
is equal to the overall Annual Performance Factor for the performance year that
relates to that Tranche (e.g., for the First Tranche, the Annual Performance
Factor for calendar year 2015) as determined in accordance with Section 6. Only
the performance-adjusted share units in a Tranche are eligible to vest and be
the basis of the settlement and payout of the Performance RSUs and related
Dividend Equivalents in the Tranche in accordance with Sections 8 and 9 provided
that all of the other conditions for vesting are satisfied, including the
service condition.

The performance-adjusted Performance RSUs for a Tranche are sometimes referred
to as the “Payout Share Units” for purposes of the vesting, where applicable, of
that portion of the Tranche in accordance with Section 8. Only outstanding
Payout Share Units are eligible to vest in accordance with Section 8, provided
that all of the other conditions of the Award Agreement are met. The percentage
applied to the share units for a given Tranche in order to arrive at the Payout
Share Units is sometimes referred to as the “Payout Percentage” for that
Tranche. After the Payout Percentage is applied, any fractional share unit will
be eliminated by rounding down to the nearest whole share unit. The remaining
whole share units will be the Payout Share Units.

Payout Share Units that remain outstanding and vest in accordance with Section 8
are sometimes referred to as vested Payout Share Units. Outstanding vested
Payout Share Units are settled and paid out in accordance with Section 9.

Dividend Equivalents will be subject to the same performance adjustment and
Payout Percentage that is applied to the Performance RSUs to which they relate.

7.2 Termination of Portions of Award Due to Performance Adjustments. The
Performance RSUs in a Tranche that do not become Payout Share Units, together
with the accrued Dividend Equivalents related to such Performance RSUs, will be
cancelled; that is, only the performance-adjusted number of share units in the
Tranche that remain outstanding and become Payout Share Units after the
applicable risk performance adjustments and any other adjustments for that
Tranche have been made will be eligible to vest and be the basis of the
settlement and payout of the Performance RSUs and related Dividend Equivalents
in the Tranche in accordance with Sections 8 and 9 provided that all of the
other conditions for vesting are satisfied, including the service condition. Any
remaining portion of the Tranche (as would be the case where the Payout
Percentage for the Tranche was less than 100.00%) will be cancelled.

Dividend Equivalents that had accrued with respect to any Performance RSUs in a
Tranche that do not become Payout Share Units and are cancelled will also be
cancelled as Dividend Equivalents are subject to the same performance and other
adjustments that are applied to the Performance RSUs to which they relate.

 

-12-



--------------------------------------------------------------------------------

  8. Vesting of Performance-Adjusted Share Units and Related Dividend
Equivalents.

Grantee’s outstanding Performance RSUs as performance-adjusted pursuant to the
provisions of Sections 6 and 7 (the Payout Share Units) and related
performance-adjusted Dividend Equivalents will vest (that is, become “vested
Payout Share Units” and vested related performance-adjusted Dividend
Equivalents) upon the earliest to occur of the events set forth in the
subclauses below, provided that such Performance RSUs and related Dividend
Equivalents have not been forfeited prior to such vesting event pursuant to any
of the provisions of Section 5 or cancelled as a result of the risk performance
adjustment provisions of Sections 6 and 7 and remain outstanding at that time:

 

  (i) (a) the 1st anniversary of the Award Grant Date in the case of the
First Tranche share units and related dividend equivalents, the 2nd anniversary
of the Award Grant Date in the case of the Second Tranche share units and
related dividend equivalents, the 3rd anniversary of the Award Grant Date in the
case of the Third Tranche share units and related dividend equivalents, and the
4th anniversary of the Award Grant Date in the case of the Fourth Tranche share
units and related dividend equivalents, as the case may be,

or, if later, (b) the date on which the performance adjustment determinations
pursuant to Sections 6 and 7 with respect to the applicable Tranche are final
(but no later than March 31st of the calendar year in which such anniversary
occurs),

or, if later, (c) on the date as of which any suspension imposed with respect to
those Performance RSUs and related Dividend Equivalents pursuant to Section 5.5
is lifted without forfeiture of such share units and related dividend
equivalents and they vest, as applicable; and

 

  (ii) in the event of Grantee’s death,

(a) the date of Grantee’s death with respect to any Tranche or Tranches as to
which the overall Annual Performance Factor for such Tranche is determined
effective as of the time of Grantee’s death pursuant to Section 6.2(a)(i) and
Section 6.3, and

(b) with respect to the Tranche, if any, for which the overall Annual
Performance Factor is determined after Grantee’s death pursuant to
Section 6.2(a)(ii) and Section 6.3, at the same time and in the same manner as
provided in Section 8(i)(a) or (b), as applicable, had Grantee remained an
employee of the Corporation.

Performance RSUs and related Dividend Equivalents (1) that have been forfeited
by Grantee pursuant to the service requirements or conduct or other provisions
of

 

-13-



--------------------------------------------------------------------------------

Section 5 or (2) that are part of the portion of a Tranche of Performance RSUs
and related Dividend Equivalents that has been cancelled as a result of the
performance-adjustment provisions of Sections 6 and 7 where the Payout
Percentage for that Tranche was less than 100.00% or (3) that have been
cancelled as a result of the application, pursuant to the provisions of Sections
6 and 7, of a Payout Percentage of 0.00% to the Tranche to which they relate,
are not eligible for vesting, will not settle, and will be cancelled without
payment of any consideration by PNC.

The period during which Dividend Equivalents will accrue with respect to an
applicable Tranche of Performance RSUs will end, and such Dividend Equivalents
will cease to accrue, on the vesting date for such Tranche of Performance RSUs
in accordance with Section 8, or the end of the day immediately preceding the
day a Change of Control occurs, or on the cancellation date for such Performance
RSUs in accordance with Section 5, 6 or 7, as applicable.

Accrued performance-adjusted Dividend Equivalents that vest in connection with
the vesting of the performance-adjusted Performance RSUs to which they relate
(that is, the amount of dividend equivalents for the period from the Award Grant
Date through the vesting date on the number of related Performance RSUs that
become Payout Share Units and vest) will be settled and paid out in accordance
with Section 9.

Accrued Dividend Equivalents that fail to vest will be cancelled on the
cancellation date for the Performance RSUs to which they relate in accordance
with Section 5, 6 or 7, as applicable.

 

  9. Settlement of Vested Performance-Adjusted Share Units and Related Dividend
Equivalents.

9.1 Settlement. Outstanding performance-adjusted Performance RSUs (Payout Share
Units) and related accrued performance-adjusted Dividend Equivalents that have
vested pursuant to the provisions of Section 8 (vested Payout Share Units and
vested related performance-adjusted Dividend Equivalents) will be paid out at
the time and in the form set forth in the applicable subsection of this
Section 9. Section 9.2 will apply where vesting occurs prior to a Change of
Control, and Section 9.3 will apply where vesting occurs on or after a Change of
Control.

A final award, if any, will be fully vested as of the applicable vesting date;
therefore, any shares of PNC common stock issued pursuant to this Section 9 will
be fully vested at the time of issuance. PNC will issue any such shares and
deliver any cash payable pursuant to this Section 9 to, or at the proper
direction of, Grantee or Grantee’s legal representative, as determined in good
faith by the Compensation Committee, at the applicable time specified in
Section 9.2 or Section 9.3, as the case may be.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

 

-14-



--------------------------------------------------------------------------------

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Compensation Committee.

9.2 Settlement Where Vesting Occurs Prior to Change of Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of outstanding
vested Payout Share Units and vested related performance-adjusted Dividend
Equivalents that vested pursuant to Section 8(i) or Section 8(ii) as soon as
practicable after the vesting date set forth in the applicable subclause of
Section 8 for such units and related dividend equivalents, generally within 30
days but no later than December 31st of the calendar year in which the vesting
date occurs, subject to the provisions of the following bullets, if applicable.
No interest shall be paid with respect to any such payments made pursuant to
this Section 9.2.

 

  •   In the event that the vesting date pursuant to Section 8(i) or
Section 8(ii)(b) is the date on which the performance adjustment determinations
pursuant to Sections 6 and 7 with respect to the applicable Tranche are final or
that the vesting date pursuant to Section 8(i) is the date as of which any
suspension imposed pursuant to Section 5.5 is lifted, payment will be made no
later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 8(ii)(a) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death.

(b) Form of Payout. Payment in settlement of such outstanding vested Payout
Share Units will be made at the applicable time set forth in Section 9.2(a)
above either by delivery to Grantee of that number of whole shares of PNC common
stock equal to the number of outstanding vested Payout Share Units being settled
or as otherwise provided in Section 11, as applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Payout Share Units being settled include a fractional interest, such fractional
interest will be eliminated by rounding down to the nearest whole share unit.

Accrued performance-adjusted Dividend Equivalents that vested pursuant to the
provisions of Section 8(i) or 8(ii) will be settled by payment to Grantee in
cash at the same time as the time set forth in Section 9.2(a) above for payment
of the vested performance-adjusted Performance RSUs to which they relate.

 

-15-



--------------------------------------------------------------------------------

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

(c) Disputes. If there is a dispute regarding payment of a final award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth above in this Section 9.2, and will settle any remaining
portion as soon as practicable after such dispute is finally resolved but in any
event within the time period permitted under Section 409A of the U.S. Internal
Revenue Code.

9.3 Settlement Where Vesting Occurs On or After a Change of Control.

(a) Payout Timing. Payment will be made to Grantee in settlement of outstanding
vested Payout Share Units and vested related performance-adjusted Dividend
Equivalents that vested on or after a Change of Control at the time set forth in
Section 8(i) or (ii) as applicable.

(b) Form of Payment. Payment in settlement of such outstanding vested Payout
Share Units will be made at the applicable time set forth in Section 9.3(a)
above, generally, all in cash, and will be made in an amount equal to the number
of vested Payout Share Units determined in accordance with Sections 6, 7 and 8
for the Tranche being settled multiplied by the Fair Market Value (as defined in
Section 15) of a share of PNC common stock on the date of the Change of Control
or by the per share value provided pursuant to Section 11 as applicable.

The related Dividend Equivalents base amount will be an amount equivalent to the
amount of the cash dividends Grantee would have received, without interest on or
reinvestment of such amounts, had Grantee been the record holder of a number of
issued and outstanding shares of PNC common stock equal to the number of vested
Payout Share Units for that Tranche for the period beginning on the Award Grant
Date and up to the date of the Change of Control, subject to adjustment if any
pursuant to Section 11.

(c) Disputes. If there is a dispute regarding payment of a final award amount,
PNC will settle the undisputed portion of the award amount, if any, within the
time frame set forth in the applicable subsection of Section 9.3(a), and will
settle any remaining portion as soon as practicable after such dispute is
finally resolved but in any event within the time period permitted under
Section 409A of the U.S. Internal Revenue Code.

 

  10. No Rights as Shareholder Until Issuance of Shares.

Grantee will have no rights as a shareholder of PNC by virtue of this Award
unless and until shares of PNC stock are issued and delivered in settlement of
outstanding vested performance-adjusted Performance RSUs pursuant to Section 9.

 

-16-



--------------------------------------------------------------------------------

  11. Capital Adjustments.

11.1 Except as otherwise provided in Section 11.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Performance RSUs and related Dividend Equivalents are settled and paid,
the Compensation Committee or its delegate shall make those adjustments, if any,
in the number, class or kind of Performance RSUs and related Dividend
Equivalents then outstanding under the Award that it deems appropriate in its
discretion to reflect Corporate Transactions such that the rights of Grantee are
neither enlarged nor diminished as a result of such Corporate Transactions,
including without limitation (a) measuring the value per share unit of any
share-denominated award amount authorized for payment to Grantee pursuant to
Section 9 by reference to the per share value of the consideration payable to a
PNC common shareholder in connection with such Corporate Transactions and
(b) authorizing payment of the entire value of any award amount authorized for
payment to Grantee pursuant to Section 9 to be paid in cash at the applicable
time specified in Section 9.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

11.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Performance RSUs and related Dividend Equivalents then outstanding under the
Award will automatically be adjusted to reflect the same changes as are made to
outstanding shares of PNC common stock generally, (b) the value per share unit
to be used in calculating the amount described in Section 9.3(b) of any award
that is awarded to Grantee in accordance with Section 9.3(a) will be measured by
reference to the per share value of the consideration payable to a PNC common
shareholder in connection with such Corporate Transaction or Transactions if
applicable, and (c) if the effect of the Corporate Transaction or Transactions
on a PNC common shareholder is to convert that shareholder’s holdings into
consideration that does not consist solely (other than as to a minimal amount)
of shares of PNC common stock, then the entire value of any payment to be made
to Grantee pursuant to Section 9 will be made solely in cash at the applicable
time specified by Section 9.

 

  12. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Performance RSUs and related Dividend Equivalents may not be sold, assigned,
transferred, exchanged, pledged, or otherwise alienated or hypothecated.

(b) If Grantee is deceased at the time any outstanding vested Performance RSUs
and Dividend Equivalents are settled and paid in accordance with the terms of
Section 9, such delivery of shares and/or other payment shall be made to the
executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

 

-17-



--------------------------------------------------------------------------------

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 13, shall extinguish all right to payment
hereunder.

 

  13. Withholding Taxes.

Where all applicable withholding tax obligations have not previously been
satisfied, PNC will, at the time any such obligation arises in connection
herewith, retain an amount sufficient to satisfy the minimum amount of taxes
then required to be withheld by the Corporation in connection therewith from
amounts then payable hereunder to Grantee or, if none, from other compensation
then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee determines otherwise, the Corporation will
retain whole shares of PNC common stock from any amounts then payable to Grantee
hereunder, or pursuant to any other outstanding Restricted Share Units
previously awarded to Grantee under the Plan (“Prior Awards”), in the form of
shares of PNC common stock, and will withhold cash from any amounts then payable
to Grantee hereunder that are settled in cash.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 13, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 15) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain Shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

 

  14. Employment.

Neither the awarding of the Performance RSUs and related Dividend Equivalents
nor any payment with respect to such Award authorized hereunder nor any term or
provision of the Award Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

 

-18-



--------------------------------------------------------------------------------

  15. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

15.1 “Agreement” or “Award Agreement” means the Select Senior Leaders 2015
Stock-Payable Performance Restricted Share Units Award Agreement between PNC and
Grantee evidencing the Performance RSUs and related Dividend Equivalents award
granted to Grantee pursuant to the Plan.

15.2 “Annual Risk Performance Review,” “Annual Risk Review Performance Factor,”
and “overall Annual Performance Factor” have the meanings set forth in
Section 6.

15.3 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 15.3, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 15.3 (and for a termination of employment with the
Corporation after a Change of Control), “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 15.3 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not

 

-19-



--------------------------------------------------------------------------------

less than a majority of the entire membership of the Board, at a Board meeting
called and held for the purpose of considering such termination, finding on the
basis of clear and convincing evidence that, in the good faith opinion of the
Board, Grantee is guilty of conduct described in clause (a) or clause (b) above
and, in either case, specifying the particulars thereof in detail. Such
resolution shall be adopted only after (i) reasonable notice of such Board
meeting is provided to Grantee, together with written notice that PNC believes
that Grantee is guilty of conduct described in clause (a) or clause (b) above
and, in either case, specifying the particulars thereof in detail, and
(ii) Grantee is given an opportunity, together with counsel, to be heard before
the Board.

15.4 “Award;” “Award Grant Date.”

“Award” means the Performance RSUs and related Dividend Equivalents award
granted to Grantee pursuant to the Plan and evidenced by the Agreement.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement.

15.5 “Board” means the Board of Directors of PNC.

15.6 “Cause” and “termination for Cause.”

Except as otherwise required by Section 15.3, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

 

-20-



--------------------------------------------------------------------------------

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or his or her designee (or, if
Grantee is the CEO, the Board), determines that Grantee is guilty of conduct
described in clause (a), (b) or (c) above or that an event described in clause
(d) or (e) above has occurred with respect to Grantee and, if so, determines
that the termination of Grantee’s employment with the Corporation will be deemed
to have been for Cause.

15.7 “CEO” means the chief executive officer of PNC.

15.8 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 15.8(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 15.8(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

-21-



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

15.9 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

15.10 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable, after the date
specified in subsection (a), clause (ii) of the definition of Detrimental

 

-22-



--------------------------------------------------------------------------------

Conduct in Section 15.13, in either case whether Grantee is acting as agent,
consultant, independent contractor, employee, officer, director, investor,
partner, shareholder, proprietor or in any other individual or representative
capacity therein.

For purposes of Competitive Activity as defined in this Section 15.10, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

15.11 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

15.12 “Corporation” means PNC and its Consolidated Subsidiaries.

15.13 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 15.10 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee determines that
Grantee has engaged in conduct described in clause (a) or clause (b) above or
that an event described in clause (c) above has occurred with respect to Grantee
and, if so, (1) determines in its sole discretion that Grantee will be deemed to
have engaged in Detrimental Conduct for purposes of the Agreement and
(2) determines in its sole discretion to cancel all or a specified portion of
the Performance RSUs that have not yet vested in accordance with Section 8 and
of the Dividend Equivalents related to such Performance RSUs on the basis of
such determination that Grantee has engaged in Detrimental Conduct.

 

-23-



--------------------------------------------------------------------------------

15.14 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

15.15 “Dividend Equivalents” means the opportunity to receive dividend
equivalents granted to Grantee pursuant to the Plan in connection with the
Performance RSUs to which they relate and evidenced by the Award Agreement.

15.16 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the reported closing price on the New York Stock Exchange
(or such successor reporting system as PNC may select) for a share of PNC common
stock on such date, or, if no PNC common stock trades have been reported on such
exchange for that day, such closing price on the next preceding day for which
there were reported trades or, if the Committee has so acted, (b) fair market
value as determined using such other reasonable method adopted by the Committee
in good faith for such purpose that uses actual transactions in PNC common stock
as reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied. When determining Fair Market
Value under this Award or any currently outstanding award under the Plan held by
Grantee, the Fair Market Value will be rounded to the nearest cent.

15.17 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

15.18 “Good Reason” means the definition of Good Reason contained in the Change
of Control Employment Agreement between Grantee and the Corporation or any
substitute employment agreement entered into between Grantee and the Corporation
and then in effect or, if none, the occurrence of any of the following events
without Grantee’s consent:

(a) the assignment to Grantee of any duties inconsistent in any material respect
with Grantee’s position (including status, offices, titles and reporting
requirements), or any other material diminution in such position, authority,
duties or responsibilities;

 

-24-



--------------------------------------------------------------------------------

(b) any material reduction in Grantee’s rate of base salary or the amount of
Grantee’s annual bonus opportunity (or, if less, the bonus opportunity
established for the Corporation’s similarly situated employees for any year), or
a material reduction in the level of any other employee benefits for which
Grantee is eligible receive below those offered to the Corporation’s similarly
situated employees;

(c) the Corporation’s requiring Grantee to be based at any office or location
outside of a fifty (50)-mile radius from the office where Grantee was employed
on the Award Grant Date;

(d) any action or inaction that constitutes a material breach by the Corporation
of any agreement entered into between the Corporation and Grantee; or

(e) the failure by the Corporation to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place.

Notwithstanding the foregoing, none of the events described above shall
constitute Good Reason unless and until (i) Grantee first notifies the
Corporation in writing describing in reasonable detail the condition which
constitutes Good Reason within 90 days of its initial occurrence, (ii) the
Corporation fails to cure such condition within 30 days after the Corporation’s
receipt of such written notice, and (iii) Grantee terminates employment within
two years of its initial occurrence.

Grantee’s mental or physical incapacity following the occurrence of an event
described above in clauses (a) through (e) shall not affect Grantee’s ability to
terminate employment for Good Reason, and Grantee’s death following delivery of
a notice of termination for Good Reason shall not affect Grantee’s estate’s
entitlement to severance payments benefits provided hereunder upon a termination
of employment for Good Reason.

15.19 “Grantee” means the person to whom the Performance RSUs with related
Dividend Equivalents award is granted, and is identified as Grantee on page 1 of
the Agreement.

15.20 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended, and the rules and regulations
promulgated thereunder.

15.21 “Payout Percentage” has the meaning specified in Section 7.

15.22 “Payout Share Units” and “vested Payout Share Units” have the meanings
specified in Sections 7 and 8. “Payout Share Units” are the outstanding
performance-adjusted number of Performance RSUs calculated in accordance with

 

-25-



--------------------------------------------------------------------------------

Section 7 that are eligible to vest in accordance with Section 8 provided that
all of the other conditions for vesting are met. “Vested Payout Share Units” are
outstanding performance-adjusted Performance RSUs that have vested in accordance
with Section 8.

15.23 “Performance RSUs” means the share-denominated award opportunity of the
number of restricted share units specified as the Share Units on page 1 of the
Agreement, subject to capital adjustments pursuant to Section 11 if any, granted
to Grantee pursuant to the Plan and evidenced by the Agreement.

15.24 “Person” has the meaning specified in the definition of Change of Control
in Section 15.8(a).

15.25 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

15.26 “PNC” means The PNC Financial Services Group, Inc.

15.27 [Reserved]

15.28 “Prior Awards” has the meaning set forth in Section 13.

15.29 “Qualifying Retirement,” “Qualifying Disability Termination,” and
“Qualifying Anticipatory Termination” have the respective meaning specified in
Section 5.3(iii), Section 5.3(iv), or Section 5.3(v), as the case may be.

15.30 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

15.31 “Risk Performance Review Criteria” has the meaning specified in
Section 6.1(c).

15.32 “ROEC” for a given performance year will be calculated as earnings for the
applicable performance year, divided by average economic capital for the same
calendar year, calculated to two places to the right of the decimal, rounded to
the nearest hundredth with 0.005 being rounded upward to 0.01.

 

-26-



--------------------------------------------------------------------------------

Earnings. Earnings will mean PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact of the items set
forth under the heading “Earnings Adjustments” below.

Economic Capital. Economic capital will mean total economic capital for PNC on a
consolidated basis as that term is used by PNC for its internal measurement
purposes. Average economic capital for the applicable calendar year will mean
such average economic capital as calculated by PNC for internal purposes.

Earnings Adjustments. For purposes of calculating PNC’s ROEC for a given
performance year, publicly-reported earnings results for that year will be
adjusted, on an after-tax basis, for the impact of any of the following where
such impact occurs during the given year:

 

  •   extraordinary items (as such term is used under GAAP);

 

  •   items resulting from a change in tax law;

 

  •   discontinued operations;

 

  •   acquisition costs and merger integration costs;

 

  •   any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

  •   acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities; and

 

  •   the net impact on PNC of significant gains or losses related to BlackRock
transactions (similar to the adjustment provided for in PNC’s Incentive
Performance Units awards in an earlier year to members of PNC’s Corporate
Executive Group that included adjusting 2009 results to exclude the 4th quarter
2009 gain related to BlackRock’s acquisition of Barclays Global Investors).

15.33 “ROEC hurdle” has the meaning set forth in Section 6.1.

15.34 “SEC” means the United States Securities and Exchange Commission.

15.35 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

15.36 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

 

-27-



--------------------------------------------------------------------------------

15.37 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

15.38 “Tranche” and “First, Second, Third or Fourth Tranche” have the meanings
set forth in Section 3.

 

  16. Grantee Covenants.

16.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 16 and 17 by virtue of receiving this Performance RSUs and Dividend
Equivalents award (regardless of whether such share units and dividend
equivalents, or any portion thereof, ultimately vest and settle); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.

16.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 16.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 16.2 shall no longer apply
and shall be replaced with the following subsection (c):

 

-28-



--------------------------------------------------------------------------------

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

16.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

16.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 16.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

 

  17. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

17.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

 

-29-



--------------------------------------------------------------------------------

17.2 Equitable Remedies. A breach of the provisions of any of Sections 16.2,
16.3 or 16.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

17.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 16.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

17.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

17.5 Severability. The restrictions and obligations imposed by Sections 16.2,
16.3, 16.4, 17.1 and 17.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

17.6 Reform. In the event any of Sections 16.2, 16.3 and 16.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

17.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 16.2, 16.3 and 16.4.

17.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order

 

-30-



--------------------------------------------------------------------------------

either to preclude any such payments or benefits from being deemed “deferred
compensation” within the meaning of Section 409A of the U.S. Internal Revenue
Code or to provide such payments or benefits in a manner that complies with the
provisions of Section 409A of the U.S. Internal Revenue Code such that they will
not be taxable thereunder.

17.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under PNC’s Incentive Compensation Adjustment and
Clawback Policy, as in effect from time to time with respect to the Award, or
any other applicable clawback, adjustment or similar policy in effect on or
established after the Award Grant Date and to any clawback or recoupment that
may be required by applicable law or regulation.

17.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the terms of the Plan shall not be considered an enlargement of any
benefits under the Agreement. Further, the Award and the Agreement are subject
to any interpretation of, and any rules and regulations issued by, the
Compensation Committee, or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Award Grant
Date.

17.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

17.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

 

-31-



--------------------------------------------------------------------------------

  18. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   /s/ William S. Demchak Chief
Executive Officer ATTEST: By:   /s/ Christi Davis Corporate Secretary ACCEPTED
AND AGREED TO by GRANTEE

 

Grantee

 

-33-



--------------------------------------------------------------------------------

10.50 – Senior Leaders Program

2015 Stock-Payable Performance Restricted Share Units

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

SENIOR LEADERS PROGRAM

2015 STOCK-PAYABLE PERFORMANCE

RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:      [Name] AWARD GRANT DATE:      February 13, 2015 SHARE UNITS:     
[Whole number of share units]

 

 

 

  1. Definitions.

Certain terms used in this Senior Leaders Program 2015 Stock-Payable Performance
Restricted Share Units Award Agreement (the “Agreement” or “Award Agreement”)
are defined in Section 13 or elsewhere in the Agreement, and such definitions
will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

 

  2. Performance RSUs with Related Dividend Equivalents Award.

Pursuant to the Plan and subject to the terms and conditions of the Award
Agreement, PNC grants to the Grantee named above (“Grantee”) a share-denominated
award opportunity of restricted share units (“Performance RSUs”) of the number
of share units set forth above, together with the opportunity to receive related
dividend equivalents to the extent provided herein (“Dividend Equivalents”),
payable in cash, with respect to those share units (together, the “Award”). The
Award is subject to acceptance by Grantee in accordance with Section 16 and is
subject to the terms and conditions of the Award Agreement, including service,
conduct and other conditions, risk performance and other adjustments, and
forfeiture provisions, and to the Plan.

 

-1-



--------------------------------------------------------------------------------

  3. Terms of Award.

For the purpose of determining service, conduct and other conditions,
performance and other adjustments, forfeitures, and other conditions and
provisions applicable to each portion of the Performance RSUs and related
Dividend Equivalents under the Award Agreement, the Award is divided into four
installments or tranches.

This includes the provisions set forth in Section 4 related to Dividend
Equivalents and the provisions set forth in Sections 5 and 6 relating to
(1) specified service conditions and service-related forfeiture provisions,
(2) specified conduct-related and other forfeiture, adjustment and suspension
provisions, (3) specified annual risk performance reviews, review criteria and
conditions, and (4) performance-related adjustment provisions that subject the
award payout size of each tranche that remains outstanding and satisfies the
other applicable conditions for vesting of that tranche to a risk performance
factor related to that tranche’s risk performance year, where the risk
performance factor may be 100.00% (i.e., no downward payout size adjustment of
that tranche for risk performance) or may be a risk performance factor of less
than 100.00% ranging down to 0.00% (i.e., a downward adjustment of the award
payout size of the tranche for that year, up to the potential for full
cancellation of a tranche for a risk performance factor related to that
tranche’s risk performance year of 0.00%).

The four Performance RSUs and related Dividend Equivalents tranches (each a
“Tranche”), together with the performance year that relates to each such
Tranche, are set forth below:

 

  •   one-fourth of the share units (rounded down to the nearest whole unit) are
in the first tranche and will relate to 2015 risk performance (“2015 Tranche” or
“First Tranche”);

 

  •   one-third of the remaining share units (rounded down to the nearest whole
unit) are in the second tranche and will relate to 2016 risk performance (“2016
Tranche” or “Second Tranche”);

 

  •   one-half of the remaining share units (rounded down to the nearest whole
unit) are in the third tranche and will relate to 2017 risk performance (“2017
Tranche” or “Third Tranche”); and

 

  •   the remainder of the share units are in the fourth tranche and will relate
to 2018 risk performance (“2018 Tranche” or “Fourth Tranche”).

Performance RSUs and Dividend Equivalents are not transferable. The Performance
RSUs and related Dividend Equivalents are subject to forfeiture and adjustment
pursuant to the terms and conditions of the Award Agreement until vesting in
accordance with the terms of the Award Agreement, and are subject to downward
adjustment of the number of share units, or share units to which they relate in
the case of Dividend Equivalents, all in accordance with the provisions of
Sections 5 and 6.

 

-2-



--------------------------------------------------------------------------------

Performance RSUs that are not forfeited pursuant to the service requirements or
conduct or other provisions of Section 5, and have a risk-performance adjustment
factor and payout percentage determined in accordance with the terms of
Section 6 of greater than 0.00%, will be performance-adjusted in accordance with
the risk performance adjustment provisions of Section 6. If such
performance-adjusted Performance RSUs satisfy the service requirements and other
conditions for vesting and vest in accordance with the terms of Section 7.1,
then they will be settled and paid out, generally in shares of PNC common stock,
all pursuant to and in accordance with the terms of Sections 7.2 and 7.3.

Dividend Equivalents will be accrued and will be subject to the same forfeiture,
performance-adjustment, and vesting conditions as the Performance RSUs to which
they relate. Outstanding performance-adjusted Dividend Equivalents that vest in
accordance with Section 7.1 will be paid out in cash at the same time that their
related outstanding vested Performance RSUs are settled and paid out, all in
accordance with the terms of Section 7.

Performance RSUs that are forfeited by Grantee pursuant to and in accordance
with the service, conduct or other provisions of Section 5, or that are subject
to a full downward risk performance adjustment (that is, a risk performance
factor of 0.00%) in accordance with the risk performance adjustment provisions
of Section 6, will be cancelled, together with the Dividend Equivalents that
relate to those Performance RSUs, and therefore will terminate, without payment
of any consideration by PNC.

 

  4. Dividend Equivalents.

The Dividend Equivalents portion of a Tranche represents the opportunity to
receive a payout in cash of an amount equal to the cash dividends that would
have been paid, without interest or reinvestment, between the Award Grant Date
and the vesting date for that Tranche on the number of shares of PNC common
stock determined as specified below had such shares been issued and outstanding
shares on the Award Grant Date and thereafter through the vesting date for that
Tranche. The specified number for purposes of the preceding sentence will be the
number equal to the number of outstanding risk performance-adjusted number of
share units that become Payout Share Units (as defined in Section 6.5) and vest
in accordance with Section 7 with respect to the related Performance RSUs in
that same Tranche, if any.

Dividend Equivalents are subject to the same service requirements, conduct and
other conditions, forfeiture events, vesting conditions, and risk
performance-based and other payout size adjustments as the Performance RSUs to
which they relate, all as set forth in Sections 5, 6 and 7. Dividend Equivalents
will not vest, be settled and paid unless and until their related Performance
RSUs vest, are settled, and are paid out. Outstanding accrued
performance-adjusted Dividend Equivalents that so vest and settle will be paid
in cash in accordance with Section 7.

 

-3-



--------------------------------------------------------------------------------

  5. Forfeiture Provisions: Termination Upon Failure to Meet Applicable Service,
Conduct or Other Conditions.

5.1 Termination Upon Forfeiture of Units. The Award is subject to the forfeiture
provisions set forth in this Section 5. The Award will terminate with respect to
any Tranche or Tranches or specified portion thereof, as the case may be, of
Performance RSUs and related Dividend Equivalents upon forfeiture and
cancellation of such Tranche or Tranches, or specified portion thereof, of
Performance RSUs and related Dividend Equivalents pursuant to the terms and
conditions of this Section 5, and neither Grantee nor any successors, heirs,
assigns or legal representatives of Grantee will thereafter have any further
rights or interest in either the Performance RSUs or the related Dividend
Equivalents evidenced by the Award Agreement with respect to that Tranche or
those Tranches, or specified portion thereof, as applicable.

5.2 Forfeiture Upon Failure to Meet Service Requirements. If, at the time
Grantee ceases to be employed by the Corporation, Grantee has failed to meet the
service requirements set forth in this Section 5 with respect to one or more
Tranches of Performance RSUs and related Dividend Equivalents, then all
outstanding Performance RSUs that have so failed to meet such service
requirements, together with the Dividend Equivalents related to such Tranche or
Tranches of Performance RSUs, will be forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC as of Grantee’s Termination Date (as
defined in Section 13).

5.3 Service Requirements. Grantee will meet the service requirements with
respect to the Performance RSUs and related Dividend Equivalents, or applicable
Tranche thereof if so specified, if Grantee meets the conditions of any of the
subclauses below. If more than one of the following subclauses is applicable
with respect to those Performance RSUs and related Dividend Equivalents, Grantee
will have met the service requirements for such Performance RSUs and related
Dividend Equivalents upon the first to occur of such conditions.

 

  (i) Grantee continues to be an employee of the Corporation through and
including the day immediately preceding the 1st, 2nd, 3rd, or 4th anniversary of
the Award Grant Date, as the case may be, with respect to the First, Second,
Third or Fourth Tranche of the Performance RSUs and related Dividend
Equivalents, as applicable.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause (as defined in Section 13) and where Grantee’s termination
of employment as of such date qualifies as a Retirement (as defined in
Section 13) (a “Qualifying Retirement”).

 

-4-



--------------------------------------------------------------------------------

  (iv) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was not terminated by the
Corporation for Cause and where Grantee’s employment was terminated as of such
date by the Corporation by reason of Grantee’s Disability (as defined in
Section 13) (a “Qualifying Disability Termination”).

 

  (v) Grantee continues to be an employee of the Corporation until Grantee’s
Termination Date where Grantee’s employment was terminated as of such date by
the Corporation and such termination is an Anticipatory Termination (as defined
in Section 13) (a “Qualifying Anticipatory Termination”).

 

  (vi) Grantee continues to be employed by the Corporation through the day
immediately prior to the date a Change of Control (as defined in Section 13)
occurs.

5.4 Forfeiture Upon Termination for Cause or Pursuant to Detrimental Conduct
Provisions.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 4th
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Performance RSUs, together with all
accrued Dividend Equivalents related to such then outstanding Performance RSUs,
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date.

(b) Detrimental Conduct. At any time prior to the date that such Performance
RSUs and related Dividend Equivalents vest in accordance with Section 7.1 or
expire unvested or are cancelled pursuant to other provisions of the Award
Agreement, Performance RSUs and related Dividend Equivalents, or specified
portion thereof, will be forfeited by Grantee to PNC and cancelled, without
payment of any consideration by PNC, on the date and to the extent that PNC
determines in its sole discretion to so cancel all or a specified portion of the
Performance RSUs and related Dividend Equivalents on the basis of its
determination that Grantee has engaged in Detrimental Conduct as set forth in
Section 13.13, whether such determination is made during the period of Grantee’s
employment with the Corporation or after Grantee’s Termination Date; provided,
however, that (i) no determination that Grantee has engaged in Detrimental
Conduct may be made on or after the date of Grantee’s death (other than with
respect to a Tranche, if any, that does not vest immediately upon death), and
Detrimental Conduct will not apply to conduct by or activities of successors to
the Performance RSUs and related Dividend Equivalents by will or the laws of
descent and distribution in the event of Grantee’s death; (ii) in the event that
Grantee’s termination of employment was a

 

-5-



--------------------------------------------------------------------------------

Qualifying Anticipatory Termination, no determination that Grantee has engaged
in Detrimental Conduct may be made on or after Grantee’s Termination Date;
(iii) no determination that Grantee has engaged in Detrimental Conduct may be
made between the time PNC enters into an agreement providing for a Change of
Control and the time such agreement either terminates or results in a Change of
Control; and (iv) no determination that Grantee has engaged in Detrimental
Conduct may be made after the occurrence of a Change of Control.

5.5 Suspension and Forfeiture Related to Judicial Criminal Proceedings. If any
criminal charges are brought against Grantee, in an indictment or in other
analogous formal charges commencing judicial criminal proceedings, alleging the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation, then to the extent that the
Performance RSUs and related Dividend Equivalents or any portion thereof are
still outstanding and have not yet vested, the Compensation Committee or other
PNC Designated Person (each as defined in Section 13) may determine that the
vesting of those Performance RSUs and related Dividend Equivalents will be
suspended.

Any such suspension of vesting will continue until the earliest to occur of the
following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; and

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, those Performance RSUs, together with all related Dividend
Equivalents, to the extent that such Performance RSUs and related Dividend
Equivalents or any portion thereof are still outstanding, will, upon such
occurrence, be automatically forfeited by Grantee to PNC, will not vest or be
eligible to vest, and will be cancelled without payment of any consideration by
PNC.

 

-6-



--------------------------------------------------------------------------------

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting of those Performance RSUs and related
Dividend Equivalents will proceed in accordance with Sections 5, 6 and 7, as
applicable. No interest will be paid with respect to any suspended payments.

5.6 Clawback, Adjustment or Recoupment. Performance RSUs and related Dividend
Equivalents shall be subject to rescission, cancellation or recoupment, in whole
or in part, if and to the extent so provided under PNC’s Incentive Compensation
Adjustment and Clawback Policy, as in effect from time to time with respect to
the Award, or any other applicable clawback, adjustment or similar policy in
effect on or established after the Award Grant Date and to any clawback or
recoupment that may be required by applicable law or regulation.

 

  6. Risk Performance Conditions and Review; Risk Performance-Related
Adjustments to Performance RSUs and Dividend Equivalents.

Performance RSUs and related Dividend Equivalents are subject to risk
performance conditions and adjustments, all as set forth in the Award Agreement
unless and until amended prospectively by the Compensation Committee or the
Review Committee (as defined in Section 13).

6.1 Annual Risk Performance Factor. Each Tranche of the Award will be subject to
an Annual Risk Performance Factor that relates to risk performance for the
performance year applicable to that Tranche as set forth in Section 3 (e.g., for
the First Tranche, also referred to as the 2015 Tranche, the applicable risk
performance relates to risk performance for calendar year 2015).

The Annual Risk Performance Factor for a Tranche could range from 100.00%,
reflecting no downward adjustment to the applicable Tranche of the Award for
risk performance for that performance year, to an Annual Risk Performance Factor
reflecting a downward adjustment of the Performance RSUs and Dividend
Equivalents in the applicable Tranche to a specified percentage amount, to an
Annual Risk Performance Factor of 0.00%, reflecting full cancellation of the
applicable Tranche for risk performance, all as further provided in this
Section 6.

In the standard circumstances where Grantee continues to be an employee of the
Corporation (or where Grantee’s employment with the Corporation ceases by reason
of a Qualifying Retirement or a Qualifying Disability Termination) and there has
not been a Change of Control and Grantee has not died, the Annual Risk
Performance Factor with respect to an applicable outstanding Tranche will be
determined as follows.

(1) If an Annual Risk Performance Review is not required with respect to the
performance year that relates to the applicable Tranche by the Risk Performance
Review Criteria set forth in Section 6.3 below as applicable to Grantee for that
performance year, then the Annual Risk Performance Factor for that Tranche will
be 100.00%, effective as of the date it is determined that an Annual Risk
Performance Review will not be conducted with respect to that performance year.

 

-7-



--------------------------------------------------------------------------------

(2) If an Annual Risk Performance Review is triggered by the provisions of
Section 6.3 as applicable to Grantee and is conducted, as set forth in
Section 6.2 below, with respect to the performance year that relates to the
applicable Tranche, then the Annual Risk Performance Factor for that Tranche
will be as determined by the Review Committee as part of such review, effective
as of the Review Committee determination date, and will be in the range of
100.00% down to 0.00%.

(3) If the Review Committee-determined Annual Risk Performance Factor with
respect to a given performance year is 0.00%, the Tranche that relates to that
performance year, including all outstanding Performance RSUs in that Tranche
together with the Dividend Equivalents related to such Performance RSUs, has
failed to meet this risk performance condition, is no longer eligible for
vesting, and will be forfeited by Grantee to PNC and cancelled without payment
of any consideration by PNC, effective as of the Review Committee determination
date.

For circumstances where Grantee dies while still an employee of the Corporation
or following a Qualifying Retirement or a Qualifying Disability Termination, or
where Grantee’s employment with the Corporation has ceased by reason of a
Qualifying Anticipatory Termination, or where there is a Change of Control, the
Annual Risk Performance Factor with respect to an applicable Tranche or Tranches
outstanding at the time such event occurs will be determined as set forth in
Section 6.4 below.

6.2 Annual Risk Performance Review. In general, while the Award is outstanding
an Annual Risk Performance Review will be conducted with respect to any
performance year for which such review is triggered as set forth in Section 6.3
as applicable to Grantee. Any such determination in accordance with Section 6.3
that an Annual Risk Performance Review will be conducted with respect to a given
performance year will generally be made shortly after the close of the
applicable performance year, but no later than the 45th day following the close
of such year.

When an Annual Risk Performance Review is required by Section 6.3 with respect
to a given completed risk performance year, whether such review is triggered by
action of the Review Committee or Compensation Committee or because a specific
business unit or enterprise level review trigger applicable to Grantee is met,
or a combination thereof, such review will be conducted shortly after the close
of such calendar risk performance year but no later than the end of the first
quarter following such close.

As part of such review, the Review Committee will consider whether, in its
discretion, downward adjustment for risk performance with respect to the
applicable risk performance year would be appropriate as applied to Grantee and,
if so, will reflect such adjustment in the Annual Risk Performance Factor that
will apply to the Tranche of Grantee’s Performance RSUs and related Dividend
Equivalents that relates to that risk

 

-8-



--------------------------------------------------------------------------------

performance year. An Annual Risk Performance Factor as determined by the Review
Committee will be in the range of 100.00% down to 0.00%. A downward adjustment
for risk performance would be reflected in an Annual Risk Performance Factor
with respect to that performance year of less than 100.00%. A Factor of 0.00%
would mean that the Tranche has failed to meet the risk performance condition,
is no longer eligible for vesting, and will expire and terminate. Percentages
will be rounded to the nearest one-hundredth, with 0.005 being rounded upward to
0.01, but in no event will an Annual Risk Performance Factor be greater than
100.00% or less than 0.00%.

If the Review Committee determines in its discretion that it would not be
appropriate to apply a downward adjustment for risk performance for such
performance year to Grantee’s Performance RSUs and related Dividend Equivalents,
that determination would be reflected in an Annual Risk Performance Factor for
the Tranche that relates to that risk performance year of 100.00%.

6.3 Risk Performance Review Criteria. Unless and until amended prospectively by
the Compensation Committee or the Review Committee, the Risk Performance Review
Criteria for a given performance year as applicable to Grantee are as set forth
below.

An Annual Risk Performance Review is required with respect to a given
performance year if triggered by any one or more of the following criteria:
(1) either the Review Committee or the Compensation Committee requires a review
in its discretion; (2) one of the specific business unit or enterprise level
review triggers set forth in the following paragraph is met and that review
trigger is applicable to Grantee because either (a) it is the review trigger
that applies to Grantee based on Grantee’s business unit or functional area as
of the Award Grant Date and the Review Committee has not determined in its
discretion to apply a different review trigger to Grantee for the given
performance year or (b) the Review Committee has determined in its discretion to
apply such specific business unit or enterprise level review trigger to Grantee
for the specific performance year or years; or (3) the Compensation Committee
conducts a risk performance review with respect to that performance year for
purposes of PNC’s 2015 Performance RSUs awards to members of PNC’s Corporate
Executive Group (“CEG”).

The specific business unit or enterprise level review triggers referenced in
clause (2) above are as follows:

 

  •   PNC’s Retail Banking segment reports a loss for the performance year

 

  •   PNC’s Corporate & Institutional Banking segment reports a loss for the
performance year

 

  •   PNC’s Asset Management Group segment reports a loss for the performance
year

 

  •   PNC’s Residential Mortgage Banking segment reports a loss for the
performance year

 

-9-



--------------------------------------------------------------------------------

  •   PNC’s return on economic capital with specified adjustments (“ROEC”) for
the performance year is less than the applicable Compensation
Committee-specified ROEC hurdle amount for that performance year

If Grantee is assigned to one of the Retail Banking, Corporate & Institutional
Banking, Asset Management Group or Residential Mortgage Banking business units
as of the Award Grant Date, the specific business unit review trigger applicable
to Grantee will be the one that corresponds to Grantee’s business unit on the
Award Grant Date unless and until the Review Committee determines otherwise in
its discretion. If Grantee is not assigned to one of those business units as of
the Award Grant Date, the specific review trigger applicable to Grantee will be
the one that relates to PNC’s ROEC relative to the applicable Compensation
Committee-specified hurdle amount unless and until the Review Committee
determines otherwise in its discretion.

For purposes of this Award Agreement, whether or not a specified business unit
has a loss for a given performance year will be determined on the basis of the
reported earnings or loss, as the case may be, of the reportable business
segment that includes the results of such business unit, based on PNC’s publicly
reported financial results for that year.

For purposes of this Award Agreement, “ROEC” will have the meaning set forth in
Section 13.33. The “ROEC hurdle” specified by the Compensation Committee for the
2015 performance year is related to PNC’s cost of capital and is set at 7.76%.

The hurdle for the 2015 performance year for purposes of comparison of ROEC to
such hurdle for the Senior Leaders Program 2013 and 2014 Stock-Payable
Performance Restricted Share Units awards is also set at 7.76%.

In the event that the Compensation Committee does not set an ROEC hurdle for a
given risk performance year, the Review Committee will set such hurdle for
purposes of this Award Agreement.

6.4 Annual Risk Performance Factor in the Event of Death, Qualifying
Anticipatory Termination, or Change of Control.

(a) Death. In the event that Grantee’s employment with the Corporation ceases by
reason of Grantee’s death or Grantee dies following a Qualifying Retirement or a
Qualifying Disability Termination, in either case prior to the occurrence of a
Change of Control, then with respect to any Tranche or Tranches that are
outstanding at the time of Grantee’s death: (i) the Annual Risk Performance
Factor will be 100.00%, effective as of the date of death, with respect to any
Tranche or Tranches that are outstanding at the time of Grantee’s death other
than the Tranche, if any, that is provided for in the following subclause
(ii) in the circumstances described in that subclause; and (ii) if such death
occurs after the close of a risk performance year but before the Tranche that
relates to that performance year has either been performance-adjusted and vested
or has been forfeited, as the case may be, then the Annual Risk Performance
Factor with respect to such

 

-10-



--------------------------------------------------------------------------------

Tranche, if any, will be determined in the same manner and effective as of the
same time as it would have been had Grantee remained an employee of the
Corporation, provided that the Tranche remains outstanding at the applicable
time.

In the event that Grantee dies following a Qualifying Anticipatory Termination
or following a Change of Control, the Annual Risk Performance Factor for any
then outstanding Tranche will remain the Factor determined as provided in
Section 6.4(b) or Section 6.4(c) below, as applicable.

(b) Qualifying Anticipatory Termination. In the event that one or more Tranches
were outstanding at the time Grantee’s employment with the Corporation
terminated where such termination was a Qualifying Anticipatory Termination, the
Annual Risk Performance Factor of any outstanding Tranche for which an Annual
Risk Performance Factor had not already been determined as of the day
immediately preceding Grantee’s Termination Date will be the same as the Annual
Risk Performance Factor for the most recent Tranche for which an Annual Risk
Performance Factor had previously been determined in accordance with clause
(1) or (2) of Section 6.1 above, as applicable, or if none, will be 100.00%, all
effective as of the end of the day immediately preceding Grantee’s Termination
Date.

(c) Change of Control. In the event that Grantee continues to be an employee of
the Corporation through the day immediately prior to the date a Change of
Control occurs, or where Grantee ceased to be an employee of the Corporation
prior to that time by reason of a Qualifying Retirement or a Qualifying
Disability Termination, and one or more Tranches remain outstanding through the
day immediately prior to the date the Change of Control occurs, the Annual Risk
Performance Factor of any Tranche for which an Annual Risk Performance Factor
had not already been determined as of the day immediately preceding the date the
Change of Control occurs will be the same as the Annual Risk Performance Factor
for the most recent Tranche for which an Annual Risk Performance Factor had
previously been determined in accordance with clause (1) or (2) of Section 6.1
above, as applicable, or, if none, will be 100.00%, all effective as of the day
immediately preceding the date the Change of Control occurs.

In the event that a Change of Control occurs after Grantee’s death, for any
Tranche or Tranches where the Annual Risk Performance Factor for such Tranche or
Tranches was determined effective as of the date of death pursuant to
Section 6.4(a)(i) above, any such Factor will remain as so provided in
Section 6.4(a)(i), and for any Tranche where, pursuant to Section 6.4(a)(ii),
the Annual Risk Performance Factor is to be determined in the same manner and
effective as of the same time as it would have been had Grantee remained an
employee of the Corporation, the Annual Risk Performance Factor will remain as
previously determined if such determination had already been made as of the day
immediately preceding the date the Change of Control occurs, and if not, the
Annual Risk Performance Factor for any such then outstanding Tranche will be
determined as provided in this Section 6.4(c).

 

-11-



--------------------------------------------------------------------------------

In the event that a Change of Control occurs after a Qualifying Anticipatory
Termination, the Annual Risk Performance Factor for any then outstanding Tranche
will remain the Factor determined as provided in Section 6.4(b) above as
applicable.

6.5 Performance Adjustment of Outstanding Share Units. Once an Annual Risk
Performance Factor for a Tranche of Performance RSUs and related Dividend
Equivalents has been determined in accordance with Sections 6.1 through 6.4, as
applicable, and provided that the Tranche has not been cancelled pursuant to any
of the forfeiture provisions of Section 5, the number of outstanding share units
in that Tranche will be performance-adjusted as applicable in accordance with
this Section 6.5.

The performance-adjusted number of share units in a Tranche will be equal to a
percentage of the initial share units in the Tranche that remain outstanding,
rounded to the nearest one-hundredth with 0.005 share units being rounded upward
to 0.01 share units, where the percentage to be applied is equal to the Annual
Risk Performance Factor for the performance risk year that relates to that
Tranche (e.g., for the First Tranche, the Annual Risk Performance Factor for
calendar year 2014) as determined in accordance with Sections 6.1 through 6.4,
as applicable. Only the performance-adjusted share units in a Tranche are
eligible to vest and be the basis of the settlement and payout of the
Performance RSUs and related Dividend Equivalents in the Tranche in accordance
with Section 7 provided that all of the other conditions for vesting are
satisfied, including the service condition.

The performance-adjusted Performance RSUs for a Tranche are sometimes referred
to as the “Payout Share Units” for purposes of the vesting, where applicable, of
that portion of the Tranche in accordance with Section 7.1. Only outstanding
Payout Share Units are eligible to vest in accordance with Section 7.1 provided
that all of the other conditions of the Award Agreement are met. The percentage
applied to the share units for a given Tranche in order to arrive at the Payout
Share Units is sometimes referred to as the “Payout Percentage” for that
Tranche. After the Payout Percentage is applied, any fractional share unit will
be eliminated by rounding down to the nearest whole share unit. The remaining
whole share units will be the Payout Share Units.

Payout Share Units that remain outstanding and vest in accordance with
Section 7.1 are sometimes referred to as vested Payout Share Units. Outstanding
vested Payout Share Units are settled and paid out in accordance with Sections
7.2 and 7.3.

Dividend Equivalents will be subject to the same performance adjustment and
Payout Percentage that is applied to the Performance RSUs to which they relate.

6.6 Termination of Portions of Award Due to Performance Adjustments. The
Performance RSUs in a Tranche that do not become Payout Share Units, together
with the accrued Dividend Equivalents related to such Performance RSUs, will be
cancelled; that is, only the performance-adjusted number of share units in the
Tranche that remain outstanding and become Payout Share Units after the
applicable risk performance adjustment and any other adjustments for that
Tranche have been made will

 

-12-



--------------------------------------------------------------------------------

be eligible to vest and be the basis of the settlement and payout of the
Performance RSUs and related Dividend Equivalents in the Tranche in accordance
with Section 7 provided that all of the other conditions for vesting are
satisfied, including the service condition. Any remaining portion of the Tranche
(as would be the case where the Payout Percentage for the Tranche was less than
100.00%) will be cancelled.

Dividend Equivalents that had accrued with respect to any Performance RSUs in a
Tranche that do not become Payout Share Units and are cancelled will also be
cancelled as Dividend Equivalents are subject to the same performance and other
adjustments that are applied to the Performance RSUs to which they relate.

6.7 PNC Determinations Final. All determinations made by the Compensation
Committee, the Review Committee, or otherwise by PNC hereunder shall be made in
its sole discretion and shall be final, binding and conclusive for all purposes
on all parties, including without limitation Grantee.

 

  7. Vesting and Settlement of Performance-Adjusted Share Units and Related
Dividend Equivalents.

7.1 Vesting. Grantee’s outstanding Performance RSUs as performance-adjusted
pursuant to the provisions of Section 6 (the Payout Share Units) and related
performance-adjusted Dividend Equivalents will vest (that is, become “vested
Payout Share Units” and vested related performance-adjusted Dividend
Equivalents) upon the earliest to occur of the events set forth in the
subclauses below, provided that such Performance RSUs and related Dividend
Equivalents have not been forfeited prior to such vesting event pursuant to any
of the provisions of Section 5 or cancelled as a result of the risk performance
adjustment provisions of Section 6 and remain outstanding at that time:

 

  (i) (a) the 1st anniversary of the Award Grant Date in the case of the First
Tranche share units and related dividend equivalents, the 2nd anniversary of the
Award Grant Date in the case of the Second Tranche share units and related
dividend equivalents, the 3rd anniversary of the Award Grant Date in the case of
the Third Tranche share units and related dividend equivalents, and the 4th
anniversary of the Award Grant Date in the case of the Fourth Tranche share
units and related dividend equivalents, as the case may be,

or, if later, (b) the date on which the performance adjustment determination
pursuant to Section 6 with respect to the applicable Tranche is final (but no
later than March 31st of the calendar year in which such anniversary occurs),

or, if later, (c) on the date as of which any suspension imposed with respect to
those Performance RSUs and related Dividend Equivalents pursuant to Section 5.5
is lifted without forfeiture of such share units and related dividend
equivalents and they vest, as applicable;

 

-13-



--------------------------------------------------------------------------------

  (ii) in the event of Grantee’s death,

(a) the date of Grantee’s death with respect to any Tranche or Tranches as to
which the Annual Risk Performance Factor for such Tranche is determined
effective as of the time of Grantee’s death pursuant to Section 6.4(a)(i) or was
previously determined prior to Grantee’s death pursuant to Section 6.4(b), and

(b) with respect to the Tranche, if any, for which the Annual Risk Performance
Factor is determined after Grantee’s death pursuant to Section 6.4(a)(ii), at
the same time and in the same manner as provided in Section 7.1(i)(a) or (b), as
applicable, had Grantee remained an employee of the Corporation; and

 

  (iii) the end of the day immediately preceding the day a Change of Control
occurs.

Performance RSUs and related Dividend Equivalents (1) that have been forfeited
by Grantee pursuant to the service requirements or conduct or other provisions
of Section 5 or (2) that are part of the portion of a Tranche of Performance
RSUs and related Dividend Equivalents that has been cancelled as a result of the
risk performance-adjustment provisions of Section 6 where the Payout Percentage
for that Tranche was less than 100.00% or (3) that have been cancelled as a
result of the application, pursuant to the provisions of Section 6, of a Payout
Percentage of 0.00% to the Tranche to which they relate, are not eligible for
vesting, will not settle, and will be cancelled without payment of any
consideration by PNC.

The period during which Dividend Equivalents will accrue with respect to an
applicable Tranche of Performance RSUs will end, and such Dividend Equivalents
will cease to accrue, on the vesting date for such Tranche of Performance RSUs
in accordance with Section 7.1 or on the cancellation date for such Performance
RSUs in accordance with Section 5 or Section 6, as applicable.

Outstanding accrued performance-adjusted Dividend Equivalents that vest in
connection with the vesting of the outstanding performance-adjusted Performance
RSUs to which they relate (that is, the amount of dividend equivalents for the
period from the Award Grant Date through the vesting date on the number of
related Performance RSUs that become Payout Share Units and vest) will be
settled and paid out in accordance with Sections 7.2 and 7.3.

Accrued Dividend Equivalents that fail to vest will be cancelled on the
cancellation date for the Performance RSUs to which they relate in accordance
with Section 5 or Section 6, as applicable.

 

-14-



--------------------------------------------------------------------------------

7.2 Settlement. Outstanding vested Payout Share Units will be paid out at the
time set forth in Section 7.3 either by delivery to Grantee of that number of
whole shares of PNC common stock equal to the number of outstanding vested
Payout Share Units being settled or as otherwise provided in Section 9, as
applicable.

No fractional shares will be delivered to Grantee. If the outstanding vested
Payout Share Units being settled include a fractional interest, such fractional
interest will be eliminated by rounding down to the nearest whole share unit.
For any other outstanding award of performance restricted share units held by
Grantee (“Prior Award”), no fractional shares will be delivered to Grantee, and
if a final award payment with respect to all or a portion of any such award is
payable to Grantee in shares and includes a fractional interest, calculated to
three places to the right of the decimal, rounded to the nearest thousandth,
with 0.0005 being rounded upward to 0.001, such fractional interest will be
liquidated and paid to Grantee in cash on the basis of the then current Fair
Market Value (as defined in Section 13) of PNC common stock as of the vesting
date (or as of the scheduled payment date pursuant to subsection (2) of the
third bullet under Section 7.3 if payment is made pursuant to that provision, as
necessary) or in any case as otherwise provided in Section 11 or in Section 9 as
applicable.

Outstanding vested related performance-adjusted Dividend Equivalents will be
settled by payment to Grantee in cash at the same time as the time set forth in
Section 7.3 for payment of the outstanding vested, performance-adjusted
Performance RSUs to which they relate.

7.3 Payout Timing. Payment will be made to Grantee in settlement of outstanding
vested Payout Share Units and vested related performance-adjusted Dividend
Equivalents as soon as practicable after the vesting date set forth in the
applicable subclause of Section 7.1 for such units and related dividend
equivalents, generally within 30 days but no later than December 31st of the
calendar year in which the vesting date occurs, subject to the provisions of the
following bullets, if applicable. No interest will be paid with respect to any
such payments made pursuant to this Section 7.

 

  •   In the event that the vesting date pursuant to Section 7.1(i) or
Section 7.1(ii)(b) is the date on which the performance adjustment determination
pursuant to Section 6 with respect to the applicable Tranche is final or that
the vesting date pursuant to Section 7.1(i) is the date as of which any
suspension imposed pursuant to Section 5.5 is lifted, payment will be made no
later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the calendar year in which the vesting date occurs.

 

  •   Where vesting occurs pursuant to Section 7.1(ii)(a) upon Grantee’s death,
payment will be made no later than December 31st of the calendar year in which
Grantee’s death occurred or, if later, the 15th day of the 3rd calendar month
following the date of Grantee’s death;

 

-15-



--------------------------------------------------------------------------------

  •   Where vesting occurs pursuant to Section 7.1(iii) due to the occurrence of
a Change of Control:

 

  (1) If, under the circumstances, the Change of Control is a permissible
payment event under Section 409A of the U.S. Internal Revenue Code, payment will
be made as soon as practicable after the Change of Control date, but in no event
later than December 31st of the calendar year in which the Change of Control
occurs or, if later, by the 15th day of the third calendar month following the
date on which the Change of Control occurs, other than in unusual circumstances
where a further delay thereafter would be permitted under Section 409A of the
U.S. Internal Revenue Code, and if such a delay is permissible, as soon as
practicable within such limits.

 

  (2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after the date that would have been
the scheduled vesting date for such performance-adjusted Performance RSUs and
related performance-adjusted Dividend Equivalents had they vested pursuant to
Section 7.1(i) rather than pursuant to Section 7.1(iii), but in no event later
than December 31st of the calendar year in which such scheduled vesting date
occurs.

 

  •   Where vesting occurs pursuant to Section 7.1(iii) due to the occurrence of
a Change of Control and payment is scheduled, pursuant to subsection (2) of the
bullet above, for as soon as practicable after the date that would have been the
scheduled vesting date for such performance-adjusted Performance RSUs and
related performance-adjusted Dividend Equivalents had they vested pursuant to
Section 7.1(i) rather than pursuant to Section 7.1(iii) but Grantee dies prior
to that scheduled payout date, payment will be made no later than December 31st
of the calendar year in which Grantee’s death occurred or, if later (but not
beyond the end of the calendar year in which the vesting would have occurred
pursuant to Section 7.1(i) had they vested pursuant to Section 7.1(i) rather
than pursuant to Section 7.1(iii)), the 15th day of the 3rd calendar month
following the date of Grantee’s death.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements with respect to
such payment have been satisfied.

If there is a dispute regarding payment of a final award amount, PNC will settle
the undisputed portion of the award amount, if any, within the time frame set
forth above in this Section 7.3, and will settle any remaining portion as soon
as practicable after such dispute is finally resolved but in any event within
the time period permitted under Section 409A of the U.S. Internal Revenue Code.

 

-16-



--------------------------------------------------------------------------------

  8. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
of PNC stock are issued and delivered in settlement of outstanding vested
performance-adjusted Performance RSUs pursuant to Section 7.

 

  9. Capital Adjustments.

9.1 Except as otherwise provided in Section 9.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Performance RSUs and related Dividend Equivalents are settled and paid,
the Compensation Committee or its delegate shall make those adjustments, if any,
in the number, class or kind of Performance RSUs and related Dividend
Equivalents then outstanding under the Award that it deems appropriate in its
discretion to reflect Corporate Transactions such that the rights of Grantee are
neither enlarged nor diminished as a result of such Corporate Transactions,
including without limitation (a) measuring the value per share unit of any
share-denominated award amount authorized for payment to Grantee pursuant to
Section 7 by reference to the per share value of the consideration payable to a
PNC common shareholder in connection with such Corporate Transactions and
(b) authorizing payment of the entire value of any award amount authorized for
payment to Grantee pursuant to Section 7 to be paid in cash at the applicable
time specified in Section 7.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

9.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Performance RSUs and related Dividend Equivalents then outstanding under the
Award will automatically be adjusted to reflect the same changes as are made to
outstanding shares of PNC common stock generally, (b) the value per share unit
of any share-denominated award amount will be measured by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any payment to be made to Grantee
pursuant to Section 7 will be made solely in cash at the applicable time
specified by Section 7.

 

  10. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Performance RSUs and related Dividend Equivalents may not be sold, assigned,
transferred, exchanged, pledged, or otherwise alienated or hypothecated.

 

-17-



--------------------------------------------------------------------------------

(b) If Grantee is deceased at the time any outstanding vested Performance RSUs
and Dividend Equivalents are settled and paid out in accordance with the terms
of Section 7, such delivery of shares and/or other payment shall be made to the
executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative, or retained by
PNC for taxes pursuant to Section 11, shall extinguish all right to payment
hereunder.

11. Withholding Taxes. Where all applicable withholding tax obligations have not
previously been satisfied, PNC will, at the time any such obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from amounts then payable hereunder to Grantee or, if none, from other
compensation then payable to Grantee, or as otherwise determined by PNC.

Unless the Compensation Committee or other PNC Designated Person determines
otherwise, the Corporation will retain whole shares of PNC common stock from any
amounts then payable to Grantee hereunder in the form of shares of PNC common
stock, and will withhold cash from any amounts then payable to Grantee hereunder
that are settled in cash. Similarly, for any outstanding Prior Award held by
Grantee, if a final award payment with respect to all or a portion of such award
is payable to Grantee in the form of shares and includes a fractional interest,
withholding may be made in the form of cash with respect to such fractional
interest.

If any such withholding is required prior to the time amounts are payable to
Grantee hereunder or if such amounts are not sufficient to satisfy such
obligation in full, the withholding will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

For purposes of this Section 11, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 13) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. The
Corporation will not retain shares for this purpose. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

12. Employment. Neither the awarding of the Performance RSUs and related
Dividend Equivalents nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Award Agreement shall constitute or
be evidence of any understanding, expressed or implied, on the part of PNC or
any subsidiary to employ Grantee for any period or in any way alter Grantee’s
status as an employee at will.

 

-18-



--------------------------------------------------------------------------------

13. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

13.1 “Agreement,” “Award Agreement;” “Award Grant Date.”

“Agreement” or “Award Agreement” means the Senior Leaders Program 2014
Stock-Payable Performance Restricted Share Units Award Agreement between PNC and
Grantee evidencing the Performance RSUs and related Dividend Equivalents award
granted to Grantee pursuant to the Plan.

“Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement.

13.2 “Award” means the Performance RSUs and related Dividend Equivalents award
awarded to Grantee pursuant to the Plan and evidenced by the Agreement.

13.3 “Annual Risk Performance Factor” has the meaning set forth in Sections 6.1,
6.2 and 6.4, and “Annual Risk Performance Review” has the meaning set forth in
Section 6.2.

13.4 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 13.4, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 13.4, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the

 

-19-



--------------------------------------------------------------------------------

instructions or prior approval of the Board, the CEO or Grantee’s superior or
based upon the advice of counsel for the Corporation, shall be conclusively
presumed to be done, or omitted to be done, by Grantee in good faith and in the
best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 13.4 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

13.5 “Board” means the Board of Directors of PNC.

13.6 “Cause” and “termination for Cause.”

Except as otherwise required by Section 13.4 in connection with the definition
of Anticipatory Termination set forth therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

 

-20-



--------------------------------------------------------------------------------

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when PNC, by PNC’s CEO or any other executive officer of
PNC, determines that Grantee is guilty of conduct described in clause (a),
(b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

13.7 “CEO” means the chief executive officer of PNC.

13.8 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 13.8(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 13.8(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

-21-



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

13.9 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

13.10 “Competitive Activity.”

“Competitive Activity” while Grantee is an employee of the Corporation means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (1) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary or (2) engaged in
business activities that Grantee knows PNC or any subsidiary intends to enter
within the next twelve (12) months, in either case whether Grantee is acting as
agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

“Competitive Activity” on or after Grantee’s Termination Date means any
participation in, employment by, ownership of any equity interest exceeding one
percent (1%) in, or promotion or organization of, any Person other than PNC or
any of its subsidiaries (a) engaged in business activities similar to some or
all of the business activities of PNC or any subsidiary as of Grantee’s
Termination Date or (b) engaged in business activities that Grantee knows PNC or
any subsidiary intends to enter within the first twelve (12) months after
Grantee’s Termination Date or, if later and if applicable,

 

-22-



--------------------------------------------------------------------------------

after the date specified in subsection (a), clause (ii) of the definition of
Detrimental Conduct in Section 13.13, in either case whether Grantee is acting
as agent, consultant, independent contractor, employee, officer, director,
investor, partner, shareholder, proprietor or in any other individual or
representative capacity therein.

For purposes of Competitive Activity as defined in this Section 13.10, and for
purposes of the definition of competitive activity in any other PNC restricted
share unit or in any PNC restricted stock, stock option, or other equity-based
award or awards held by Grantee, however, the term subsidiary or subsidiaries
shall not include companies in which the Corporation holds an interest pursuant
to its merchant banking authority.

13.11 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

13.12 “Corporation” means PNC and its Consolidated Subsidiaries.

13.13 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
as defined in Section 13.10 in the continental United States at any time during
the period of Grantee’s employment with the Corporation and extending through
(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or other PNC
Designated Person, as applicable, determines that Grantee has engaged in conduct
described in clause (a) or clause (b) above or that an event described in clause
(c) above has occurred with respect to Grantee and, if so, (1) determines in its
sole discretion that Grantee will be deemed to have engaged in Detrimental
Conduct for purposes of the Agreement and (2) determines in its sole discretion
to cancel all or a specified portion of the Performance RSUs that have not yet
vested in accordance with Section 7.1 and of the Dividend Equivalents related to
such Performance RSUs on the basis of such determination that Grantee has
engaged in Detrimental Conduct.

 

-23-



--------------------------------------------------------------------------------

13.14 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

13.15 “Dividend Equivalents” means the opportunity to receive dividend
equivalents awarded to Grantee pursuant to the Plan in connection with the
Performance RSUs to which they relate and evidenced by the Award Agreement.

13.16 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means (a) the reported closing price on the New York Stock Exchange
(or such successor reporting system as PNC may select) for a share of PNC common
stock on such date, or, if no PNC common stock trades have been reported on such
exchange for that day, such closing price on the next preceding day for which
there were reported trades or, if the Committee has so acted, (b) fair market
value as determined using such other reasonable method adopted by the Committee
in good faith for such purpose that uses actual transactions in PNC common stock
as reported by a national securities exchange or the Nasdaq National Market,
provided that such method is consistently applied. When determining Fair Market
Value under this Award or any currently outstanding award under the Plan held by
Grantee, the Fair Market Value will be rounded to the nearest cent.

13.17 “GAAP” or “U.S. generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

13.18 “Grantee” means the person to whom the Performance RSUs with related
Dividend Equivalents award is granted, and is identified as Grantee on page 1 of
the Agreement.

13.19 “Internal Revenue Code” or “U.S. Internal Revenue Code” means the United
States Internal Revenue Code of 1986 as amended, and the rules and regulations
promulgated thereunder.

13.20 “Payout Percentage” has the meaning specified in Section 6.5.

 

-24-



--------------------------------------------------------------------------------

13.21 “Payout Share Units” and “vested Payout Share Units” have the meanings
specified in Sections 6.5 and 7.1. “Payout Share Units” are the outstanding
performance-adjusted number of Performance RSUs calculated in accordance with
Section 6.5 that are eligible to vest in accordance with Section 7.1 provided
that all of the other conditions of the Award Agreement are met. “Vested Payout
Share Units” are outstanding performance-adjusted Performance RSUs that have
vested in accordance with Section 7.1.

13.22 “Performance RSUs” means the share-denominated award opportunity of the
number of restricted share units specified as the Share Units on page 1 of the
Agreement, subject to capital adjustments pursuant to Section 9 if any, awarded
to Grantee pursuant to the Plan and evidenced by the Agreement.

13.23 “Person” has the meaning specified in the definition of Change of Control
in Section 13.8(a).

13.24 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

13.25 “PNC” means The PNC Financial Services Group, Inc.

13.26 “PNC Designated Person” or “Designated Person” will be: (a) the
Compensation Committee or its delegate if Grantee is (or was when Grantee ceased
to be an employee of the Corporation) either a member of the Corporate Executive
Group (or equivalent successor classification) or subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
(or both); or (b) the Compensation Committee, the CEO, or the Chief Human
Resources Officer of PNC, or any other individual or group as may be designated
by one of the foregoing to act as Designated Person for purposes of the
Agreement.

13.27 “Prior Award” has the meaning set forth in Section 7.2.

13.28 “Qualifying Retirement,” “Qualifying Disability Termination,” and
“Qualifying Anticipatory Termination” have the respective meaning specified in
Section 5.3(iii), Section 5.3(iv) or Section 5.3(v), as the case may be.

13.29 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Compensation Committee or the CEO or his or her designee so determines prior
to such divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

 

-25-



--------------------------------------------------------------------------------

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

13.30 “Review Committee” is the committee or group whose members function as the
Review Committee for purposes of Section 6.

Unless and until the Compensation Committee determines to act as the Review
Committee, the Review Committee will be the management-level committee,
subcommittee, or group consisting of those members specified from time to time
by the CEO and/or the Chief Human Resources Officer of PNC to act in such
capacity for purposes of conducting reviews and making determinations pursuant
to Section 6.

13.31 “Risk Performance Review Criteria” has the meaning specified in
Section 6.3.

13.32 “ROEC” for a given performance year will be calculated as earnings for the
applicable performance year, divided by average economic capital for the same
calendar year, calculated to two places to the right of the decimal, rounded to
the nearest hundredth with 0.005 being rounded upward to 0.01.

Earnings. Earnings will mean PNC’s publicly-reported earnings for the applicable
calendar year adjusted, on an after-tax basis, for the impact of the items set
forth under the heading “Earnings Adjustments” below.

Economic Capital. Economic capital will mean total economic capital for PNC on a
consolidated basis as that term is used by PNC for its internal measurement
purposes. Average economic capital for the applicable calendar year will mean
such average economic capital as calculated by PNC for internal purposes.

Earnings Adjustments. For purposes of calculating PNC’s ROEC for a given
performance year, publicly-reported earnings results for that year will be
adjusted, on an after-tax basis, for the impact of any of the following where
such impact occurs during the given year:

 

  •   extraordinary items (as such term is used under GAAP);

 

  •   items resulting from a change in tax law;

 

  •   discontinued operations;

 

  •   acquisition costs and merger integration costs;

 

  •   any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

-26-



--------------------------------------------------------------------------------

  •   acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities; and

 

  •   the net impact on PNC of significant gains or losses related to BlackRock
transactions (similar to the adjustment provided for in PNC’s Incentive
Performance Units awards in an earlier year to members of PNC’s Corporate
Executive Group that included adjusting 2009 results to exclude the 4th quarter
2009 gain related to BlackRock’s acquisition of Barclays Global Investors).

13.33 “ROEC hurdle” has the meaning set forth in Section 6.3.

13.34 “SEC” means the United States Securities and Exchange Commission.

13.35 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

13.36 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

13.37 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

13.38 “Tranche” and “First, Second, Third or Fourth Tranche” have the meanings
specified in Section 3.

 

  14. Grantee Covenants.

14.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 14 and 15 by virtue of receiving this Performance RSUs and Dividend
Equivalents award (regardless of whether such share units and dividend
equivalents, or any portion thereof, ultimately vest and settle); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.

14.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 14.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

 

-27-



--------------------------------------------------------------------------------

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is a Qualifying Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 14.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

14.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

14.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary

 

-28-



--------------------------------------------------------------------------------

(“Developments”). Grantee agrees to assign and hereby does assign to PNC or its
designee all of Grantee’s right, title and interest, including copyrights and
patent rights, in and to all Developments. Grantee shall perform all actions and
execute all instruments that PNC or any subsidiary shall deem necessary to
protect or record PNC’s or its designee’s interests in the Developments. The
obligations of this Section 14.4 shall be performed by Grantee without further
compensation and shall continue beyond Grantee’s Termination Date.

15. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

15.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
Federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

15.2 Equitable Remedies. A breach of the provisions of any of Sections 14.2,
14.3 or 14.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

15.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 14.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

15.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

15.5 Severability. The restrictions and obligations imposed by Sections 14.2,
14.3, 14.4, 15.1 and 15.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

 

-29-



--------------------------------------------------------------------------------

15.6 Reform. In the event any of Sections 14.2, 14.3 and 14.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

15.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 14.2, 14.3 and 14.4.

15.8 Compliance with U.S. Internal Revenue Code Section 409A. It is the
intention of the parties that the Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the U.S. Internal Revenue Code, Grantee agrees that PNC may, without the
consent of Grantee, modify the Agreement and the Award to the extent and in the
manner PNC deems necessary or advisable or take such other action or actions,
including an amendment or action with retroactive effect, that PNC deems
appropriate in order either to preclude any such payments or benefits from being
deemed “deferred compensation” within the meaning of Section 409A of the U.S.
Internal Revenue Code or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A of the U.S. Internal Revenue Code
such that they will not be taxable thereunder.

15.9 Applicable Law; Clawback, Adjustment or Recoupment. Notwithstanding
anything in the Agreement, PNC will not be required to comply with any term,
covenant or condition of the Agreement if and to the extent prohibited by law,
including but not limited to Federal banking and securities regulations, or as
otherwise directed by one or more regulatory agencies having jurisdiction over
PNC or any of its subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain any Shares or other value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under PNC’s Incentive Compensation Adjustment and
Clawback Policy, as in effect from time to time with respect to the Award, or
any other applicable clawback, adjustment or similar policy in effect on or
established after the Award Grant Date and to any clawback or recoupment that
may be required by applicable law or regulation.

15.10 Subject to the Plan and Interpretations. In all respects the Award and the
Agreement are subject to the terms and conditions of the Plan, which has been
made available to Grantee and is incorporated herein by reference; provided,
however, the

 

-30-



--------------------------------------------------------------------------------

terms of the Plan shall not be considered an enlargement of any benefits under
the Agreement. Further, the Award and the Agreement are subject to any
interpretation of, and any rules and regulations issued by, the Compensation
Committee, or its delegate or under the authority of the Compensation Committee,
or the Plan Administrator, whether made or issued before or after the Award
Grant Date.

15.11 Headings; Entire Agreement. Headings used in the Agreement are provided
for reference and convenience only, shall not be considered part of the
Agreement, and shall not be employed in the construction of the Agreement. The
Agreement constitutes the entire agreement between Grantee and PNC with respect
to the subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

15.12 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

 

  16. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement so
executed by Grantee. Otherwise, upon such execution and delivery of the
Agreement by both PNC and Grantee, the Agreement is effective as of the Award
Grant Date.

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

 

THE PNC FINANCIAL SERVICES GROUP, INC. By:   /s/ William S. Demchak   Chief
Executive Officer ATTEST: By:   /s/ Christi Davis Corporate Secretary   ACCEPTED
AND AGREED TO by GRANTEE

 

Grantee

 

-32-